Exhibit 10.1

EXECUTION VERSION

 

 

 

LOAN AGREEMENT

dated as of

July 23, 2014

among

ALPINE FUNDING LLC

The Financing Providers Party Hereto

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

SIC ADVISORS LLC,

as Portfolio Manager

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I

THE PORTFOLIO INVESTMENTS

  

  

SECTION 1.01. Purchases of Portfolio Investments

     1   

SECTION 1.02. Procedures for Purchases and Related Financings.

     1   

SECTION 1.03. Conditions to Purchases

     2   

SECTION 1.04. Sales of Portfolio Investments

     3   

SECTION 1.05. Substitutions.

     7   

ARTICLE II

THE FINANCINGS

  

  

SECTION 2.01. Financing Commitments.

     8   

SECTION 2.02. [reserved]

     8   

SECTION 2.03. Financings; Use of Proceeds.

     8   

SECTION 2.04. Other Conditions to Financings

     9   

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

  

  

SECTION 3.01. The Advances.

     10   

SECTION 3.02. General

     13   

SECTION 3.03. Taxes

     13   

ARTICLE IV

COLLECTIONS AND PAYMENTS

  

  

SECTION 4.01. Interest Proceeds

     18   

SECTION 4.02. Principal Proceeds

     18   

SECTION 4.03. Principal and Interest Payments; Prepayments; Commitment Fee.

     19   

SECTION 4.04. Payments Generally

     20   

SECTION 4.05. MV Cure Account Deposits

     20   

SECTION 4.06. Termination or Reduction of Commitments

     21   

ARTICLE V

THE PORTFOLIO MANAGER

  

  

SECTION 5.01. [reserved]

     21   

SECTION 5.02. Portfolio Manager Representations as to Eligibility Criteria; Etc.

     21   

SECTION 5.03. Exculpation

     21   

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

  

  

SECTION 6.01. Representations and Warranties

     22   

SECTION 6.02. Covenants of the Company

     26   

SECTION 6.03. Amendments of Portfolio Investments, Etc.

     30   



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

  

  

ARTICLE VIII

ACCOUNTS; COLLATERAL SECURITY

  

  

SECTION 8.01. The Accounts; Agreement as to Control

     33   

SECTION 8.02. Collateral Security; Pledge; Delivery

     34   

ARTICLE IX

THE AGENTS

  

  

SECTION 9.01. Appointment of Administrative Agent and Collateral Agent

     37   

SECTION 9.02. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

     40   

ARTICLE X

MISCELLANEOUS

  

  

SECTION 10.01. Non-Petition

     41   

SECTION 10.02. Notices

     42   

SECTION 10.03. No Waiver

     42   

SECTION 10.04. Expenses; Indemnity; Damage Waiver

     42   

SECTION 10.05. Amendments

     43   

SECTION 10.06. Successors; Assignments

     43   

SECTION 10.07. Governing Law; Submission to Jurisdiction; Etc.

     45   

SECTION 10.08. Counterparts

     46   

SECTION 10.09. Headings

     46   

 

Schedules

      Schedule 1    Transaction Schedule Schedule 2    Contents of Approval
Request Schedule 3    Eligibility Criteria Schedule 4    Concentration
Limitations Schedule 5    List of Ineligible Persons

 

Exhibit

     Exhibit A    Form of Request for Advance

 

- ii -



--------------------------------------------------------------------------------

Index of Defined Terms

 

Account

     33   

Administrative Agent

     1   

Advances

     1   

Adverse Proceeding

     24   

Affiliate

     29   

Agent Business Day

     2   

Agents

     37   

Agreement

     1   

Amendment

     30   

Approval Request

     2   

Business Day

     4   

Calculation Period

     10   

Calculation Period Start Date

     10   

Change of Control

     32   

Collateral

     34   

Collateral Administrator

     1   

Collateral Agent

     1   

Collateralized Delayed Funding Commitments

     See Schedule 3   

Collection Account

     33   

Company

     1   

Compliance Condition

     4   

Credit Risk Parties

     30   

Custodial Account

     33   

Default

     2   

Delayed Funding Term Loan

     See Schedule 3   

Deliver

     34   

Eligibility Criteria

     2   

Eligible Investments

     17   

ERISA

     24   

ERISA Affiliate

     24   

ERISA Event

     32   

Events of Default

     30   

Financing Commitment

     7   

Financing Providers

     1   

Financings

     1   

First Lien Loan

     4   

GAAP

     29   

Indebtedness

     24   

Indemnitee

     42   

Ineligible Investment

     3   

Ineligible Person

     43   

Interest Payment Date

     18   

Interest Proceeds

     17   

Investment

     24   

JPMCB

     1   

Laws

     24   

Lender

     7   

Lender Participant

     43   

LIBO Rate

     10   

Loan Documents

     8   

Management Agreement

     29   

Market Value

     5   



--------------------------------------------------------------------------------

Market Value Cure

     5   

Market Value Cure Failure

     6   

Market Value Cure Period

     6   

Market Value Event

     6   

Material Adverse Effect

     22   

Material Amendment

     43   

Maturity Date

     1   

Mezzanine Loan

     6   

MV Cure Account

     33   

Nationally Recognized Valuation Provider

     6   

Net Asset Value

     6   

New York Collateral

     35   

Permitted Distribution

     29   

Permitted RIC Tax Distribution

     29   

Person

     25   

Plan

     25   

Plan Asset Rules

     25   

Portfolio

     1   

Portfolio Investments

     1   

Portfolio Manager

     1   

Principal Proceeds

     18   

Proceedings

     44   

Purchase

     1   

Purchase Commitment

     1   

Ramp-Up Period

     8   

Register

     43   

Reinvestment Period

     1   

Related Parties

     38   

Required Financing Providers

     2   

Restricted Payment

     30   

Restricted Security

     See Schedule 1  

Revolving Credit Facility

     See Schedule 3   

RIC

     30   

Sale Agreement

     1   

Scheduled Termination Date

     See Schedule 1   

Second Lien Loan

     7   

Secured Obligations

     34   

Secured Parties

     34   

Securities Intermediary

     1   

Seller

     1   

Settlement Date

     3   

Solvent

     25   

Structured Finance Obligation

     See Schedule 3   

Subsidiary

     25   

Synthetic Security

     See Schedule 3   

Trade Date

     2   

Transaction Schedule

     1   

UCC

     33   

Zero-Coupon Security

     See Schedule 3   

 

- 2 -



--------------------------------------------------------------------------------

LOAN AGREEMENT dated as of July 23, 2014 (this “Agreement”) among ALPINE FUNDING
LLC, as borrower (the “Company”); SIC ADVISORS LLC (the “Portfolio Manager”);
the Financing Providers party hereto; the Collateral Agent party hereto (in such
capacity, the “Collateral Agent”); the Collateral Administrator party hereto (in
such capacity, the “Collateral Administrator”); the Securities Intermediary
party hereto (in such capacity, the “Securities Intermediary”); and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the Financing
Providers hereunder (in such capacity, the “Administrative Agent”).

The Portfolio Manager and the Company wish for the Company to accumulate certain
loans and other debt securities (the “Portfolio Investments”), all on and
subject to the terms and conditions set forth herein.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) has agreed to make advances to the Company
(“Advances”) hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the “Transaction Schedule”). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
“Financing Providers”, and the types of financings to be made available by them
hereunder are referred to herein as the “Financings”. For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

Furthermore, on or about the date hereof, the Company intends to acquire certain
Portfolio Investments pursuant to a Sale and Contribution Agreement (the “Sale
Agreement”), dated on or about the date hereof, between the Company and Sierra
Income Corporation (the “Seller”).

Accordingly, the parties hereto agree as follows:

ARTICLE I

THE PORTFOLIO INVESTMENTS

SECTION 1.01. Purchases of Portfolio Investments. From time to time during the
Reinvestment Period, the Company may acquire Portfolio Investments, or request
that Portfolio Investments be acquired for the Company’s account, all on and
subject to the terms and conditions set forth herein. Each such acquisition is
referred to herein as a “Purchase”, and all Portfolio Investments so Purchased
(or Substituted) and not otherwise sold or liquidated are referred to herein as
the Company’s “Portfolio”.

As used herein, (a) “Reinvestment Period” means the period beginning on, and
including, the Effective Date and ending on, but excluding, July 23, 2017 and
(b) “Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable following the occurrence of an
Event of Default under Article VII and (3) the date on which a Market Value
Event occurs.

SECTION 1.02. Procedures for Purchases, Substitutions and Related Financings.

(a) Timing of Approval Requests. No later than five (5) Agent Business Days (or
such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a binding
commitment to acquire any Portfolio Investment be made by it or for its account
(a “Purchase Commitment”) or that a Substitution occur, the Portfolio Manager,
on behalf of the Company, shall deliver to the Administrative Agent a request
(an “Approval Request”) for such Purchase



--------------------------------------------------------------------------------

or Substitution. “Agent Business Day” means any day on which commercial banks
and foreign exchange markets settle payments in each of New York City and the
city in which the corporate trust office of the Collateral Agent is located
(which shall initially be New York City). Notwithstanding the foregoing, the
Portfolio Manager, on behalf of the Company, may not deliver an Approval Request
in respect of any Purchase or Substitution from the Seller pursuant to the Sale
Agreement, or propose a contribution in connection with a Market Value Cure, on
any date that is more than 60 days after the Closing Date if on such date
(i) there are outstanding Purchase Commitments which have traded but not settled
equal to or greater than 20% (or such greater percentage as the Administrative
Agent may agree in its sole discretion) of the Net Asset Value and (ii) the
Compliance Condition is not satisfied.

(b) Contents of Approval Requests. Each Approval Request shall consist of one or
more electronic submissions to the Administrative Agent (in such format and
transmitted in such a manner as the Administrative Agent, the Portfolio Manager
and the Company may reasonably agree (which shall initially be the format and
include the information regarding such Portfolio Investment identified on
Schedule 2)), and shall be accompanied by such other information as the
Administrative Agent may reasonably request.

(c) [reserved].

(d) Right of the Administrative Agent to Reject Approval Requests. The
Administrative Agent, shall have the right, on behalf of all Financing
Providers, in its sole and absolute discretion, to approve or reject any
Approval Request and to request additional information regarding any proposed
Portfolio Investment. The Administrative Agent shall notify the Portfolio
Manager and the Company (including via electronic mail or other customary
electronic messaging system) of its approval or rejection of each Approval
Request (and, if accepted, an initial determination of the Market Value for the
related Portfolio Investment) no later than the fifth (5th) Agent Business Day
succeeding the date on which it receives such Approval Request; provided that
any Portfolio Investments acquired by the Company pursuant to the Sale Agreement
on the date hereof shall be deemed to be approved by the Administrative Agent.
With respect to any accepted Approval Request, the Administrative Agent shall
promptly forward such request to the Lenders, together with a preliminary
indication of the amount and type of Financing that each Lender is being asked
to provide in connection therewith. The term “Required Financing Providers”
shall mean, at all times, JPMCB.

SECTION 1.03. Conditions to Purchases or Substitutions. No Purchase Commitment,
Purchase or Substitution shall be entered into unless each of the following
conditions is satisfied (or waived as provided below) as of the date on which
such Purchase Commitment is entered into (such Portfolio Investment’s “Trade
Date”) or the Company consummates a Substitution (the “Substitution Date”) (and
such Portfolio Investment shall not be Purchased and no Substitution shall
occur, and the related Financing shall not be required to be made available to
the Company by the applicable Financing Providers, unless each of the following
conditions is satisfied or waived as of such Trade Date or Substitution Date, as
applicable):

(1) the Administrative Agent has consented to such Purchase Commitment or
Substitution as provided above, and such Trade Date or Substitution Date is not
later than ten (10) Agent Business Days after the date on which such consent is
given;

(2) the information contained in the Approval Request accurately describes, in
all material respects, such Portfolio Investment and such Portfolio Investment
satisfies the eligibility criteria set forth in Schedule 3 (the “Eligibility
Criteria”);

 

- 2 -



--------------------------------------------------------------------------------

(3) the proposed Settlement Date for such Portfolio Investment is not later than
the earlier of (x) the date that is fifteen (15) Business Days (or such longer
period of time agreed to by the Administrative Agent in its sole discretion)
after such Trade Date and (y) the date that is fifteen (15) Business Days after
the end of the Reinvestment Period;

(4) no Market Value Event, Event of Default or event that, with notice or lapse
of time or both, would constitute an Event of Default (a “Default”), in each
case, has occurred and is continuing, and the Reinvestment Period has not
otherwise ended; and

(5) after giving effect to the Purchase or Substitution of such Portfolio
Investment and the related provision of Financing (if any) hereunder:

(w) the Compliance Condition is satisfied;

(x) the Concentration Limitations (as defined on Schedule 4) shall be satisfied
or, if not satisfied immediately prior to such Purchase Commitment or Purchase,
as the case may be, maintained or improved;

(y) the aggregate principal balance of Financings then outstanding will not
exceed, for each type of Financing available hereunder, the limit for such type
of Financing set forth in the Transaction Schedule; and

(z) the amount of such Financing (if any) shall be not less than U.S.$
3,000,000.

The Administrative Agent, on behalf of the Financing Providers, may waive any
conditions to a Purchase Commitment, Purchase or Substitution, as the case may
be, specified above in this Section 1.03 by written notice thereof to the
Company, the Collateral Administrator, the Portfolio Manager and the Collateral
Agent.

If the above conditions to a Purchase or Substitution are satisfied or waived,
the Portfolio Manager shall determine, in consultation with the Administrative
Agent and with notice to any applicable Financing Providers and the Collateral
Administrator, the date on which such Purchase shall settle (the “Settlement
Date” for such Portfolio Investment) and any related Financing shall be
provided.

SECTION 1.04. Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Financing Providers), except that, subject to Section 6.02(hh),
(i) the Company may make Permitted Distributions and Permitted RIC Distributions
permitted by Article VI and (ii) the Company may sell any Portfolio Investment,
Ineligible Investment or other asset so long as, (x) after giving effect
thereto, no Market Value Event has occurred and no Default or Event of Default
has occurred and is continuing and (y) the sale of such Portfolio Investment by
the Company shall be on an arm’s-length basis. As used herein, “Ineligible
Investment” means any Portfolio Investment that fails, at any time, to satisfy
the Eligibility Criteria. The Company may sell any Warranty Portfolio Investment
(as defined in the Sale Agreement) to the Seller pursuant to the terms of the
Sale Agreement.

Notwithstanding anything in this Agreement to the contrary: (i) following the
occurrence and during the continuance of an Event of Default, neither the
Company nor the Portfolio Manager on its behalf shall have any right to cause
the sale, transfer or other disposition of a Portfolio Investment or any other
asset (including, without limitation, the transfer of amounts on deposit in the
Accounts) without the

 

- 3 -



--------------------------------------------------------------------------------

consent of the Administrative Agent, (ii) following the occurrence of a Market
Value Event, the Company shall use commercially reasonable efforts to sell
Portfolio Investments (individually or in lots, including a lot comprised of all
of the Portfolio Investments) at the sole direction of, and in the manner
(including, without limitation, the time of sale, sale price, principal amount
to be sold and purchaser) required by the Administrative Agent (provided that
the Administrative Agent shall only require sales at the direction of the
Required Financing Providers and at then-current fair market values and in
accordance with the Administrative Agent’s standard market practices) and
(iii) following the occurrence of a Market Value Event, the Portfolio Manager
shall have no right to act on behalf of, or otherwise direct, the Company, the
Administrative Agent, the Collateral Agent or any other person in connection
with a sale of Portfolio Investments pursuant to any provision of this
Agreement.

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales). None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any Affiliate of any thereof shall incur any liability to the Company, the
Portfolio Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate applicable law.

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, with respect to any LIBOR related provisions
herein, “Business Day” shall be deemed to exclude any day on which banks are
required or authorized to be closed in London, England.

“Compliance Condition” means, on any date of determination, a condition that is
satisfied if the (A) the principal amount of then outstanding Advances (assuming
that Advances have been made for any outstanding Purchase Commitments which have
traded but not settled (other than Purchase Commitments which have traded but
not settled within fifteen (15) Business Days (or such longer period of time
agreed to by the Administrative Agent in its sole discretion) of the related
Trade Date)) minus the amounts then on deposit in the Accounts (including cash
and Eligible Investments) representing Principal Proceeds is less than or equal
to (B) 50% of the Net Asset Value.

“First Lien Loan” means a Portfolio Investment (i) that is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
obligor thereof in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings (other than pursuant to a Permitted
Working Capital Lien and customary waterfall provisions contained in the
applicable loan agreement), (ii) that is secured by a pledge of collateral,
which security interest is (a) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) under applicable law or (b)(1) validly perfected and second priority in
the accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit and investments accounts under applicable law
and proceeds of any of the foregoing (a first priority lien on such assets a
“Permitted Working Capital Lien”)

 

- 4 -



--------------------------------------------------------------------------------

and (2) validly perfected and first priority (subject to liens for taxes or
regulatory charges and any other liens permitted under the related underlying
instruments that are reasonable and customary for similar loans) in all other
collateral under applicable law and (iii) the Portfolio Manager determines in
good faith that the value of the collateral securing the loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral.

“Market Value Cure” means, on any date of determination, (i) the contribution by
the Seller of cash to the Company (which shall be deposited in the MV Cure
Account) and/or, with the consent of the Administrative Agent (in accordance
with the Sale Agreement), additional Portfolio Investments to the Company and
the pledge and Delivery thereof by the Company to the Collateral Agent pursuant
to the terms hereof, (ii) the prepayment by the Company of an aggregate
principal amount of Advances (together with accrued and unpaid interest thereon)
or (iii) any combination of the foregoing clauses (i) and (ii), in each case
during the Market Value Cure Period and in an amount such that the Net Asset
Value exceeds the product of (a) the Market Value Trigger specified on the
Transaction Schedule and (b)(x) the principal amount of the outstanding Advances
(assuming that Advances have been made for any outstanding Purchase Commitments
which have traded but not settled (other than Purchase Commitments which have
traded but not settled within fifteen (15) Business Days (or such longer period
of time agreed to by the Administrative Agent in its sole discretion) of the
related Trade Date)) minus (y) the amounts then on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds;
provided that, any Portfolio Investment contributed to the Company in connection
with the foregoing must meet all of the applicable Eligibility Criteria (unless
otherwise consented to by the Administrative Agent) and the Concentration
Limitations (as defined on Schedule 4) shall be satisfied after such
contribution or, if not satisfied immediately prior to such contribution,
maintained or improved. For the purposes of any request for consent of the
Administrative Agent pursuant to clause (i) in the immediately preceding
sentence, if the Company notifies the Administrative Agent on the day on which
the events set forth in clause (A)(i) of the definition of the term Market Value
Event has occurred of its intention to contribute a Portfolio Investment to the
Company to cure such event and requests the related consent thereto, the
Administrative Agent shall respond to such request no later than one
(1) Business Day after such notice is received. In connection with any Market
Value Cure, a Portfolio Investment shall be deemed to have been contributed to
the Company if there has been a valid, binding and enforceable contract for the
assignment of such Portfolio Investment to the Company and, in the reasonable
judgment of the Portfolio Manager, such assignment will settle within fifteen
(15) Business Days thereof. The Portfolio Manager shall use its best efforts to
effect any such assignment within such time period.

“Market Value” means, on any date of determination, (i) with respect to any
First Lien Loan or Second Lien Loan, the average indicative bid-side price
determined by Markit Group Limited or LoanX (or, if the Administrative Agent
determines in its sole discretion that such bid price is not available or is not
indicative of the actual current market value, the market value of such First
Lien Loan or Second Lien Loan as determined by the Administrative Agent in good
faith and in a commercially reasonable manner), (ii) with respect to any
Collateralized Delayed Funding Commitment, the market value (as determined by
the Administrative Agent in good faith and in a commercially reasonable manner )
of the Loan that would be made if such Collateralized Delayed Funding Commitment
were fully drawn and advanced and (iii) with respect to any other Portfolio
Investment, the market value of such Portfolio Investment as determined by the
Administrative Agent in good faith and in a commercially reasonable manner;
provided that, with respect to each Portfolio Investment (other than those
determined by reference to Markit Group Limited or LoanX), the Administrative
Agent may determine the Market Value thereof more than once per calendar week
only if the Market Value of such Portfolio Investment (after such determination)
would be less than 95% (or more than 105%) of the then-current Market Value of

 

- 5 -



--------------------------------------------------------------------------------

such Portfolio Investment. Notwithstanding anything to the contrary herein, the
Market Value for any Portfolio Investment shall not be greater than the par
amount thereof. So long as no Market Value Event has occurred or Event of
Default has occurred and is continuing, the Portfolio Manager shall have the
right to initiate a dispute of the Market Value of certain Portfolio Investments
as set forth below.

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment, the Portfolio Manager may (with respect to up to
three Portfolio Investments per calendar quarter) engage a Nationally Recognized
Valuation Provider, at the expense of the Company, to provide a valuation of the
applicable Portfolio Investment and submit evidence of such valuation to the
Administrative Agent. Such valuation will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier then) delivery of notice of
such valuation to the Administrative Agent; provided that the Administrative
Agent may determine in good faith and in a commercially reasonable manner that
the Market Value for the applicable Portfolio Investment has changed, in which
the Administrative Agent may determine another Market Value (in accordance with
this definition of Market Value).

The Administrative Agent shall use commercially reasonable efforts to notify the
Company and the Portfolio Manager of the then-current Market Value of each
Portfolio Investment in the Portfolio once per calendar month or upon the
reasonable request of the Portfolio Manager. Any notification from the
Administrative Agent to the Company that the events set forth in clause (A)(i)
of the definition of the term Market Value Event have occurred shall be
accompanied by a written statement showing the then-current Market Value of each
Portfolio Investment.

“Market Value Cure Failure” means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

“Market Value Cure Period” means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

“Market Value Event” means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Asset Value does not equal or
exceed the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b)(x) the principal amount of the outstanding Advances (assuming
that Advances have been made for any outstanding Purchase Commitments which have
traded but not settled) minus (y) the amounts on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds and
(ii) a Market Value Cure Failure or (B) if in connection with any Market Value
Cure, a Portfolio Investment sold, contributed or deemed to have been
contributed to the Company shall fail to settle within (i) in the case of a
Loan, fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) from the related Trade Date thereof
and (ii) in the case of any other Portfolio Investment, four (4) Business Days
(or such longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof.

“Mezzanine Loan” means a Portfolio Investment which is unsecured, subordinated
debt of a company that represents a claim on such company’s assets which is
senior only to that of the equity securities of such company.

 

- 6 -



--------------------------------------------------------------------------------

“Nationally Recognized Valuation Provider” means (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc. and
(vi) Murray Devine; provided that any entity providing professional asset
valuation services may be added to this definition by the Company (with the
consent of the Administrative Agent) or added to or removed from this definition
by the Administrative Agent from time to time by notice thereof to the Company
and the Portfolio Manager (so long as, in the case of any removal, at least
three (3) such providers are included in this definition).

“Net Asset Value” means the sum of the Market Value of each Portfolio Investment
(both owned and in respect of which there are outstanding Purchase Commitments
which have traded but not settled) in the Portfolio that is not (x) an
Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled (i) in the case of a Loan, within fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, within four (4) Business Days (or such longer period
of time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

“Second Lien Loan” means a Portfolio Investment (i) that is secured by a pledge
of collateral, which security interest is validly perfected and second priority
(subject to liens for taxes or regulatory charges and any other liens permitted
under the related underlying instruments that are reasonable and customary for
similar loans) under applicable law and (ii) the Portfolio Manager determines in
good faith that the value of the collateral securing the loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral. For the avoidance of doubt, a Second Lien Loan
shall not include a Portfolio Investment that satisfies clause (ii)(b) of the
definition of First Lien Loan.

SECTION 1.05. Substitutions.

The Company may replace a Portfolio Investment with another Portfolio Investment
(each such replacement, a “Substitution” and such new Portfolio Investment, a
“Substitute Portfolio Investment”) so long as the Company has submitted an
Approval Request and all other applicable conditions precedent set forth in
Section 1.03 have been satisfied with respect to each Substitute Portfolio
Investment to be acquired by the Company in connection with such Substitution.
In no event shall the aggregate outstanding balance of Portfolio Investments in
the Portfolio subject to a Substitution, together with the aggregate outstanding
balance of Portfolio Investments sold to the Seller by the Borrower (in each
case other than in connection with the sale or substitution of a Warranty
Portfolio Investment), exceed 20% of the aggregate Financing Commitments in
effect during the Reinvestment Period.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE II

THE FINANCINGS

SECTION 2.01. Financing Commitments.

Subject to the terms and conditions set forth herein, during the Reinvestment
Period each Financing Provider hereby severally agrees to make available to the
Company on a revolving basis the types of Financing identified on the
Transaction Schedule as applicable to such Financing Provider, in U.S. dollars,
in an aggregate amount, for such Financing Provider and such type of Financing,
not exceeding the amount of its Financing Commitment for such type of Financing.
The Financing Commitments shall terminate on the Maturity Date (or, if earlier,
the date of termination of the Financing Commitments pursuant to Article VII).
As used herein, “Financing Commitment” means, with respect to each Financing
Provider and each type of Financing available hereunder at any time, the
commitment of such Financing Provider to provide such type of Financing to the
Company hereunder in an amount up to but not exceeding the portion of the
applicable financing limit set forth on the Transaction Schedule that is held by
such Financing Provider at such time.

A Financing Provider with a Financing Commitment to make Advances hereunder is
referred to as a “Lender”.

SECTION 2.02. [reserved].

SECTION 2.03. Financings; Use of Proceeds.

(a) Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment set forth in Section 1.03 both as of the related Trade Date
and Settlement Date, the applicable Financing Providers will make the applicable
Financing available to the Company on the date specified in the request
submitted by the Portfolio Manager (which shall be no sooner than one
(1) Business Day following the date of such request and in any event no later
than the related Settlement Date, if applicable, which shall be no sooner than
one (1) Business Day following the date of such request) as provided herein.

(b) Except as expressly provided herein, the failure of any Financing Provider
to make any Advance required hereunder shall not relieve any other Financing
Provider of its obligations hereunder. If any Financing Provider shall fail to
provide any Financing to the Company required hereunder, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Financing Provider to satisfy such Financing Provider’s
obligations hereunder until all such unsatisfied obligations are fully paid.

(c) Subject to Section 2.03(e), the Company shall use the proceeds of the
Financings received by it hereunder to purchase the Portfolio Investments
identified in the related Approval Request or to make advances to the obligor of
Delayed Funding Term Loans in accordance with the underlying instruments
relating thereto, provided that, if the proceeds of a Financing are deposited in
the Collection Account as provided in Section 3.01 prior to or on the Settlement
Date for any Portfolio Investment but the Company is unable to Purchase such
Portfolio Investment on the related Settlement Date, or if there are proceeds of
such Financing remaining after such Purchase, then, subject to Section 3.01(a),
the Collateral Agent shall apply such proceeds on such date as provided in
Article IV. The proceeds of the Financings shall not be used for any other
purpose.

 

- 8 -



--------------------------------------------------------------------------------

(d) With respect to any Advance, the Portfolio Manager shall, on behalf of the
Company, submit a request substantially in the form of Exhibit A to the Lenders
and the Administrative Agent, with a copy to the Collateral Agent and the
Collateral Administrator, not later than 2:00p.m. New York City time, one
(1) Business Day prior to the Business Day specified as the date on which such
Advance shall be made and, upon receipt of such request, the Lenders shall make
such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be (i) in an amount such that, after giving effect
thereto and the related purchase of the applicable Portfolio Investment(s), the
Compliance Condition is satisfied, and (ii) if related to the Purchase of any
Portfolio Investment, no later than ten (10) Agent Business Days after the date
on which the Administrative Agent approved such Purchase in accordance herewith.

(e) If, on the last day of the Ramp-Up Period, the aggregate principal amount of
the outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) is less than
80% of the aggregate Financing Commitments, then the Portfolio Manager (on
behalf of the Company) shall be deemed to have requested a Financing on such
date, and the Lenders shall make a corresponding Advance in accordance with
Article III on such day (or, if such day is not a Business Day, the next
succeeding Business Day), such that after the funding thereof, the aggregate
principal amount of the outstanding Advances (assuming that Advances have been
made for any outstanding Purchase Commitments which have traded but not settled)
is equal to 80% of the aggregate Financing Commitments. “Ramp-Up Period” means
the period from and including the Effective Date to but excluding February 23,
2015. The proceeds of such Advance shall be deposited in the Collection Account
and held as cash pending the acquisition of additional Portfolio Investments.

SECTION 2.04. Other Conditions to Financings. Notwithstanding anything to the
contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Sale Agreement and the
Management Agreement (such documents, together with this Agreement, the “Loan
Documents”) have been executed and are in full force and effect, and that the
initial sales and contributions contemplated by the Sale Agreement shall have
been consummated in accordance with the terms thereof.

(c) Opinions. The Administrative Agent (or its counsel) shall have received one
or more reasonably satisfactory written opinions of Dechert LLP, counsel for the
Company, covering such matters relating to the transactions contemplated hereby
as the Administrative Agent shall reasonably request (including, without
limitation, certain non-consolidation and bankruptcy matters) in writing.

(d) Corporate Documents. The Administrative Agent (or its counsel) shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company and the
Portfolio Manager as the Administrative Agent

 

- 9 -



--------------------------------------------------------------------------------

may reasonably require evidencing the identity, authority and capacity of each
officer thereof or other Person authorized to act in connection with this
Agreement and the other Loan Documents, and such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company and the
Portfolio Manager and any other legal matters relating to the Company, the
Portfolio Manager, this Agreement or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel.

(e) Payment of Fees, Etc. The Administrative Agent, the Lenders, the Collateral
Agent and the Collateral Administrator shall have received all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Effective Date, including the fee payable pursuant to Section 4.03(f) and, to
the extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

(f) Patriot Act, Etc. To the extent requested by the Administrative Agent or any
Lender, the Administrative Agent or such Lender, as the case may be, shall have
received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) and other applicable “know your customer” and anti-money
laundering rules and regulations.

(g) Certain Acknowledgements. The Administrative Agent shall have received
(i) executed acknowledgements, each in form and substance satisfactory to the
Administrative Agent and its counsel, relating to certain UCC financing
statements filed against the Seller and related matters, (ii) UCC, tax and
judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches listing all effective lien notices or comparable documents
that name the Company as debtor and that are filed in the jurisdiction in which
the Company is organized and (iii) such other searches that the Administrative
Agent deems necessary or appropriate.

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

SECTION 3.01. The Advances.

(a) Making the Advances. If the Lenders are required to make an Advance to the
Company as provided in Section 2.03, then each Lender shall make such Advance on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, New York City time, to the Collateral Agent for deposit to the
Collection Account. Each Lender at its option may make any Advance by causing
any domestic or foreign branch or Affiliate of such Lender to make such Advance,
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Advance in accordance with the terms of this Agreement.
Subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Advances.

 

- 10 -



--------------------------------------------------------------------------------

(b) Interest on the Advances. All outstanding Advances shall bear interest (from
and including the date on which such Advance is made) at a per annum rate equal
to the LIBO Rate for each Calculation Period in effect plus the Applicable
Margin for Advances set forth on the Transaction Schedule. Notwithstanding the
foregoing, if any principal of or interest on any Advance is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2% plus the rate otherwise applicable to the Advances as provided in the
preceding sentence. As used herein:

“Calculation Period” means the period from and including the date on which the
first Advance is made hereunder to but excluding the one month anniversary
thereof and each successive one month period during the term of this Agreement
(or, in the case of the last Calculation Period, if the last Calculation Period
does not end on a monthly anniversary of the date of the first Advance hereunder
(each such date, a “Calculation Period Start Date”), the period from and
including the preceding Calculation Period Start Date to but excluding the
Maturity Date).

“LIBO Rate” means, for each Calculation Period relating to an Advance, the rate
appearing on the Reuters Screen LIBOR 01 Page on the Bloomberg Financial Markets
Commodities News (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Calculation Period, as the
rate for U.S. dollar deposits with a maturity of one month. If such rate is not
available at such time for any reason, then the LIBO Rate for such Calculation
Period shall be the rate at which U.S. dollar deposits in an amount
corresponding to the amount of such Advance and for the applicable maturity are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Calculation Period. The LIBO Rate shall be determined by the Administrative
Agent (and notified to the Collateral Administrator and the Portfolio Manager),
and such determination shall be conclusive absent manifest error.

(c) Evidence of the Advances. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
to such Lender resulting from each Advance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder. The Administrative Agent shall maintain accounts in which it
shall record (1) the amount of each Advance made hereunder, (2) the amount of
any principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (3) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. The entries made in the accounts maintained pursuant to this
paragraph (c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Advances in
accordance with the terms of this Agreement.

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

- 11 -



--------------------------------------------------------------------------------

(d) Pro Rata Treatment. Except as otherwise provided herein, all borrowings of,
and payments in respect of, the Advances shall be made on a pro rata basis by or
to the Lenders in accordance with their respective portions of the Financing
Commitments in respect of Advances held by them.

(e) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for a Lender or the Administrative Agent to perform
its obligations hereunder to fund or maintain Advances hereunder, then (1) the
obligation of such Lender or the Administrative Agent hereunder shall
immediately be suspended until such time as such Lender or the Administrative
Agent determines (in its sole discretion) that such performance is again lawful,
(2) at the request of the Company, such Lender or the Administrative Agent, as
applicable, shall use reasonable efforts (which will not require such party to
incur a loss, other than immaterial, incidental expenses), until such time as
the Advances are required to be prepaid as mandated by law in clause (3) below,
to transfer all of its rights and obligations under this Agreement to another of
its offices, branches or Affiliates with respect to which such performance would
not be unlawful, and (3) if such Lender or the Administrative Agent is unable to
effect a transfer under clause (2), then any outstanding Advances of such Lender
shall be promptly paid in full by the Company (together with all accrued
interest and other amounts owing hereunder) but not later than such date as
shall be mandated by law; provided that, to the extent that any such adoption or
change makes it unlawful for the Advances to bear interest by reference to the
LIBO Rate, then the foregoing clauses (1) through (3) shall not apply and the
Advances shall bear interest (from and after the last day of the Calculation
Period ending immediately after such adoption or change) at a per annum rate
equal to the Base Rate plus the Applicable Margin for Advances set forth on the
Transaction Schedule.

If any Change in Law shall subject any recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Other Connection Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result shall be to increase
the cost to such Lender or such other recipient of making, converting to,
continuing or maintaining any Advance or of maintaining its obligation to make
any such Advance, or to reduce the amount of any sum received or receivable by
such Lender or other recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or other recipient, the Company
will pay to such Lender or other recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other recipient, as the case
may be, for such additional costs incurred or reduction suffered.

If any Lender (i) provides notice of unlawfulness or requests compensation under
this clause (e) or (ii) defaults in its obligation to make Advances hereunder,
then the Company may, at its sole expense and effort, upon written notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related transaction
documents to an assignee identified by the Company that shall assume such
obligations (whereupon such Lender shall be obligated to so assign), provided
that, (x) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder through the date of such
assignment and (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. No prepayment fee that may otherwise be due
hereunder shall be payable to such Lender in connection with any such
assignment.

 

- 12 -



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

Subject to Section 3.03, all payments to be made hereunder by the Company in
respect of the Advances shall be made without set-off or counterclaim and in
such amounts as may be necessary in order that every such payment (after
deduction or withholding for or on account of any present or future taxes,
levies, imposts, duties or other charges of whatever nature imposed by the
jurisdiction in which the Company is organized or any political subdivision or
taxing authority therein or thereof) shall not be less than the amounts
otherwise specified to be paid under this Agreement.

SECTION 3.02. General. The provisions of Section 3.01 and any other provisions
relating to the types of Financings contemplated by each such section shall not
be operative until and unless such types of Financing have been made available
to the Company, as evidenced by the Transaction Schedule.

SECTION 3.03. Taxes.

(a) Payments Free of Taxes. All payments to be made hereunder by the Company in
respect of the Advances shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment by the Company, then
the Company shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the Company shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Company. The Company shall indemnify each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes

 

- 13 -



--------------------------------------------------------------------------------

imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Lender or required to be withheld or deducted from a
payment to such Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(f) (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

- 14 -



--------------------------------------------------------------------------------

(B) any Foreign Lender shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent, but only if the Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) an executed IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code, and is not a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form; or

(iv) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund or credit (in
lieu of such refund) of any Taxes as to which it has been indemnified pursuant
to this Section 3.03 (including by the payment of additional amounts pursuant to
this Section 3.03), it shall pay to the indemnifying party an amount equal to
such refund or credit (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the termination, satisfaction or
discharge of all obligations under any Loan Document.

As used herein:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Code” means the Internal Revenue Code of 1986, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Financing Commitment or
Advance pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Financing Commitment or Advance or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender

 

- 16 -



--------------------------------------------------------------------------------

became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 3.03(f) and (d) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

“Foreign Lender” means (a) if the Company is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Company is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Company is resident for tax purposes.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, and (b) to the
extent not otherwise described in (a), Other Taxes.

“IRS” means the United States Internal Revenue Service.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant Register” has the meaning specified in clause (d) of Section 10.06.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE IV

COLLECTIONS AND PAYMENTS

SECTION 4.01. Interest Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment owned by it to remit all amounts that
constitute Interest Proceeds to the Collection Account. To the extent Interest
Proceeds are received by the Company other than by deposit into the Collection
Account, the Company shall cause all Interest Proceeds on the Portfolio
Investments owned by it to be deposited in the Collection Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit to the Collection
Account all Interest Proceeds received by it immediately upon receipt thereof.
As used herein, “Interest Proceeds” means all payments of interest received by
the Company in respect of the Portfolio Investments and Eligible Investments (in
each case other than accrued interest purchased by the Company using Principal
Proceeds, but including proceeds received from the sale of interest accrued
after the date on which the Company acquired the related Portfolio Investment),
all other payments on the Eligible Investments and all payments of fees and
other similar amounts received by the Company or deposited into any of the
Accounts (including commitment fees, facility fees, late payment fees, amendment
fees, waiver fees, prepayment fees and premiums, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Eligible Investments in the MV Cure Account or any proceeds
therefrom.

All Interest Proceeds shall be retained in the Collection Account and invested
(and reinvested) at the written direction of the Company (or the Portfolio
Manager on its behalf) delivered to the Collateral Agent in dollar-denominated
high-grade investments selected by the Portfolio Manager (unless an Event of
Default has occurred and is continuing or a Market Value Event has occurred, in
which case, selected by the Administrative Agent) (“Eligible Investments”).
Eligible Investments shall mature no later than the end of the next succeeding
Calculation Period.

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company to be applied (i) to make payments in accordance with this Agreement
or (ii) to make Permitted Distributions and Permitted RIC Tax Distributions
permitted by Article VI, in each case with prior notice to the Administrative
Agent.

SECTION 4.02. Principal Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment owned by it to remit all amounts that
constitute Principal Proceeds to the Collection Account. To the extent Principal
Proceeds are received by the Company other than by deposit into the Collection
Account, the Company shall cause all Principal Proceeds received on the
Portfolio Investments owned by it to be deposited in the Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit to the
Collection Account all Principal Proceeds received by it immediately upon
receipt thereof. As used herein, “Principal Proceeds” means all amounts received
by the Company with respect to the Portfolio Investments or any other
Collateral, and all amounts otherwise on deposit in the Accounts (including cash
contributed by the Company), in each case other than Interest Proceeds.

All Principal Proceeds shall be retained in the Collection Account and invested
at the written direction of the Administrative Agent in overnight Eligible
Investments selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent). All investment income on such Eligible
Investments shall constitute Interest Proceeds.

 

- 18 -



--------------------------------------------------------------------------------

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company to be applied (i) to make payments in accordance with this
Agreement, (ii) towards the purchase price of Portfolio Investments purchased in
accordance with this Agreement, (iii) to make Permitted RIC Tax Distributions
permitted by Article VI, in each case with prior notice to the Administrative
Agent or (iv) to make advances to the obligor of Delayed Funding Term Loans in
accordance with the underlying instruments relating thereto.

SECTION 4.03. Principal and Interest Payments; Prepayments; Commitment Fee.

(a) The unpaid principal amount of the Advances (together with accrued interest
thereon) shall be paid to the Administrative Agent for the account of each
Lender on the Maturity Date and any and all cash in the Accounts shall be
applied to the satisfaction of the Secured Obligations on the Maturity Date (and
any remaining cash shall be released to or at the direction of the Company).

(b) Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date; provided that (i) interest accrued pursuant to the second
sentence of Section 3.01(b) shall be payable on demand and (ii) in the event of
any repayment or prepayment of any Advances, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment. “Interest Payment Date” means the third Business Day after the last
day of each Calculation Period.

(c) Subject to Section 4.03(d), the Company shall have the right from time to
time to prepay outstanding Advances in whole or in part on the last day of any
Calculation Period (or on any Business Day in connection with a Market Value
Cure), subject to the requirements of this Section 4.03(c).

The Company shall notify the Administrative Agent by electronic mail of any
prepayment hereunder not later than 2:00 p.m., New York City time, three
(3) Business Days before the date of prepayment (which shall be the last day of
a Calculation Period, unless such prepayment is in connection with a Market
Value Cure). Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Advances to be prepaid. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of outstanding Advances
shall be in an amount not less than $2,000,000. Prepayments shall be accompanied
by accrued and unpaid interest.

Prior to the first anniversary of the date hereof, the Company may not make a
prepayment (other than in connection with a Market Value Cure) such that, after
such prepayment, the aggregate principal amount of the outstanding Advances is
less than 80% of the aggregate Financing Commitments.

If at any time after the first anniversary of the date hereof and during the
Reinvestment Period the Company makes a prepayment (other than in connection
with a Market Value Cure) such that, after such prepayment, the aggregate
principal amount of the outstanding Advances is less than 80% of the aggregate
Financing Commitments, then, simultaneously with such prepayment, the Financing
Commitments shall be automatically reduced by a corresponding amount such that
after such prepayment and reduction, the aggregate principal amount of the
outstanding Advances is equal to 80% of the aggregate Financing Commitments (as
so reduced).

(d) Each commitment reduction pursuant to Section 4.03(c) or Section 4.06 (other
than in connection with a Market Value Cure) shall be accompanied by a premium
equal to (i) if such commitment reduction is made after the first anniversary of
the date hereof and on or prior to the second anniversary of the date hereof,
1.00% of the principal amount of such commitment reduction and (ii) if

 

- 19 -



--------------------------------------------------------------------------------

such commitment reduction is made after the second anniversary of the date
hereof, zero. Notwithstanding anything in this Article IV, no premium shall be
payable by the Company in the event that the Company terminates or reduces the
Financing Commitments or prepays Advances outstanding hereunder, in each case as
expressly permitted hereunder, (a) when the Administrative Agent has not
approved 75% or more of Portfolio Investments with an initial Market Value of at
least 80% of the par amount thereof submitted by the Company for approval prior
to any date, such percentage to be calculated based on the ratio of (i) the
number of Portfolio Investments reviewed and approved by the Administrative
Agent to (ii) the number of Portfolio Investments that are presented for
approval by the Company to the Administrative Agent in good faith; provided that
the foregoing clause (a) shall not apply if less than ten (10) Portfolio
Investments have been so presented for approval prior to the first anniversary
of this Agreement, (b) if JPMorgan Chase Bank, National Association ceases to
act as Administrative Agent hereunder, (c) if the Company elects to terminate or
reduce the Financing Commitments as a result of a Lender’s default in its
obligations hereunder or (d) the Advances are prepaid in connection with a
Market Value Cure.

(e) The Company agrees to pay to the Administrative Agent, from and after the
last day of the Ramp-Up Period, for the account of each Lender, a commitment fee
which shall accrue at 0.50% on the average daily unused amount of the Financing
Commitment of such Lender during the period from and including the last day of
the Ramp-Up Period to but excluding the last day of the Reinvestment Period.
Accrued commitment fees shall be payable in arrears on each Interest Payment
Date occurring after the last day of the Ramp-Up Period and on the earlier of
(i) date on which the Financing Commitments terminate and (ii) the last day of
the Reinvestment Period. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(f) The Company agrees to pay the Administrative Agent, for the account of each
Lender, an upfront fee on the date hereof in an aggregate amount equal to
$1,050,000. Once paid, such fee or any part thereof shall not be refundable
under any circumstances.

SECTION 4.04. Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Financing Providers in respect of the Financings and the amounts
payable to the Portfolio Manager. At least three Business Days prior to each
Interest Payment Date, the Administrative Agent shall deliver an invoice to the
Portfolio Manager, the Collateral Agent and the Collateral Administrator in
respect of the interest due on such Interest Payment Date. All payments not made
to the Administrative Agent for distribution to the Lenders shall be made as
directed in writing by the Administrative Agent. Subject to Section 3.03 hereof,
all payments hereunder shall be made without setoff or counterclaim. All
payments hereunder shall be made in U.S. dollars. All interest hereunder shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

SECTION 4.05. MV Cure Account Deposits. The Company shall cause all cash
received by it in connection with a contribution of cash by the Seller in
accordance with clause (i) of the definition of Market Value Cure to be
deposited in the MV Cure Account or remitted to the Collateral Agent, and the
Collateral Agent shall credit to the MV Cure Account such amounts received by it
(and identified as such) immediately upon receipt thereof. Prior to the Maturity
Date, all cash amounts in the MV Cure Account shall be invested in overnight
Eligible Investments at the written direction of the Administrative Agent (as
directed by the Required Financing Providers). All amounts contributed to the

 

- 20 -



--------------------------------------------------------------------------------

Company by the Seller in connection with a Market Value Cure shall be paid free
and clear of any right of chargeback or other equitable claim. Any amounts on
deposit in the MV Cure Account shall be repaid to the Company upon the payment
in full of the Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) and the termination of the
Financing Commitments.

SECTION 4.06. Termination or Reduction of Commitments.

(a) From and after the first anniversary of the date hereof, the Company shall
be entitled at its option and upon five (5) Business Days’ prior written notice
to the Administrative Agent to either (i) terminate the Financing Commitments in
whole upon payment in full of all Advances, all accrued and unpaid interest and
all other Secured Obligations (other than unmatured contingent indemnification
and reimbursement obligations) or (ii) reduce in part the portion of the
Financing Commitments that exceeds the sum of the outstanding Advances.

(b) The Financing Commitments shall be automatically reduced on the date of any
prepayment made in accordance with the definition of “Market Value Cure”, in
each case in an amount equal to the amount of such prepayment.

(c) The Financing Commitments shall be reduced to the extent required by
Section 4.03(c).

ARTICLE V

THE PORTFOLIO MANAGER

SECTION 5.01. [reserved].

SECTION 5.02. Portfolio Manager Representations as to Eligibility Criteria; Etc.
The Portfolio Manager agrees, in accordance with the Management Agreement, that
when carrying out duties on behalf of the Company that it shall not knowingly or
intentionally cause the Company to fail to comply with the covenants and
restrictions imposed on the Company herein. The Portfolio Manager represents to
the other parties hereto that (a) as of the Trade Date and Settlement Date or
Substitution Date, as applicable, for each Portfolio Investment, such Portfolio
Investment meets all of the applicable Eligibility Criteria (unless otherwise
consented to by the Administrative Agent) and, except as otherwise permitted
hereunder, the Concentration Limitations (as defined on Schedule 4) shall be
satisfied, or if not satisfied immediately prior to such Purchase or
Substitution, maintained or improved, after the consummation of the related
Purchase or Substitution (unless otherwise consented to by the Administrative
Agent) and (b) all of the information contained in the related Approval Request
is true, correct and complete in all material respects; provided that, to the
extent any such information was furnished to the Company by any third party,
such information is as of its delivery date true, complete and correct in all
material respects to the knowledge of the Portfolio Manager.

SECTION 5.03. Exculpation. In performing any duty on behalf of the Company
hereunder, the Portfolio Manager shall be entitled to all of the protections and
immunities set forth in the Management Agreement. None of the Portfolio Manager,
its Affiliates and their respective partners, members, managers, stockholders,
directors, officers, employees and agents (each a “Portfolio Manager Party”)
will be liable to the Company, the Administrative Agent, the Collateral Agent,
the Collateral Administrator, the Securities Intermediary, the Financing
Providers or any other Person for any all expenses, losses, damages,
liabilities, demands, charges or claims of any kind or nature whatsoever
(including reasonable attorneys’ fees and accountants’ fees and costs and
expenses relating to investigating or defending any demands, charges and claims)
(“Losses”) incurred, or for any decrease in the value of the Collateral as a
result of, the actions taken or recommended, or for any omissions

 

- 21 -



--------------------------------------------------------------------------------

(including, with respect to the Administrative Agent, the Collateral Agent, the
Collateral Administrator, the Securities Intermediary, the Administrative Agent
or any Financing Provider, any failure to timely grant any consent requested by
the Portfolio Manager) by, the Portfolio Manager, its Affiliates or their
respective partners, members, managers, stockholders, directors, officers,
employees or agents under or in connection with this Agreement or the terms of
the Loan Agreement applicable to it, except that the Portfolio Manager shall be
so liable as and to the extent such Losses arise out of or in connection with
(i) acts or omissions of the Portfolio Manager constituting bad faith, willful
misconduct, gross negligence or fraud by the Portfolio Manager in the
performance of, or reckless disregard by the Portfolio Manager with respect to,
the obligations of the Portfolio Manager hereunder and under the terms of the
Loan Agreement applicable to the Portfolio Manager (a “Portfolio Manager
Breach”) or (ii) any breach of the representations and warranties set forth in
the Management Agreement.

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 6.01. Representations and Warranties. Each of the Company and, only with
respect to clauses (a) through (f), (l), (m) and (p) below, the Portfolio
Manager, represent to the other parties hereto solely with respect to itself
that:

(a) it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is a party and to consummate
the transactions herein and therein contemplated;

(b) the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated by
the Loan Documents have been duly authorized by it and this Agreement and each
such other Loan Document constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance and other similar laws
affecting creditors’ rights and remedies generally and general principles of
equity regardless of whether applied in proceedings in equity or at law);

(c) the execution, delivery and performance of this Agreement and each other
Loan Document and the consummation of such transactions do not and will not
conflict with the provisions of its governing instruments and, except where such
violation would not reasonably be expected to have a Material Adverse Effect,
will not violate any provisions of applicable law or regulation or any
applicable order of any court or regulatory body and will not result in the
breach of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected;

(d) [reserved];

(e) the Portfolio Manager is a registered investment adviser under the
Investment Advisers Act of 1940, as amended, or is not required to be so
registered;

(f) it has obtained all consents and authorizations (including all required
consents and authorizations of any governmental authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document and each such consent
and authorization is in full force and effect except where such failure would
not reasonably be expected to have a Material Adverse Effect;

 

- 22 -



--------------------------------------------------------------------------------

(g) it is not required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended;

(h) it has not issued any securities that are or are required to be registered
under the Securities Act of 1933, as amended, and it is not a reporting company
under the Securities Exchange Act of 1934, as amended;

(i) except with respect to the Secured Obligations, it has no outstanding
Indebtedness;

(j) (x) it does not have underlying assets which constitute “plan assets” within
the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate has sponsored,
maintained, contributed to, been required to contribute to or have any liability
with respect to any Plan;

(k) as of the date of this Agreement it is, and after giving effect to any
Advance it will be, Solvent and it is not entering into this Agreement or any
other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

(l) it is not subject to any Adverse Proceeding;

(m) it is not in default under any other contract to which it is a party, except
where such default would not reasonably be expected to have a material adverse
effect on (a) the business, assets, operations or condition, financial or
otherwise, of the Company or the Portfolio Manager, taken as a whole, (b) the
ability of the Company or the Portfolio Manager to perform its obligations under
this Agreement or any of the other Loan Documents, (c) the rights of or benefits
available to the Administrative Agent or the Lenders under this Agreement or any
of the other Loan Documents or (d) the value of the Collateral (a “Material
Adverse Effect”);

(n) (i) it is in compliance with the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970 and with the
USA PATRIOT Act and all other laws and regulations relating to money laundering
and terrorist activities and (ii) except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect, it is in compliance
with all other Laws and all orders, writs, injunctions and decrees applicable to
it or to its properties;

(o) it does not have any Subsidiaries or own any Investments in any Person other
than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition by the Company) and
(ii) those the Company shall have acquired or received as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

(p) (x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters actually known to it, without inquiry, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (y) no report, financial statement, certificate or other information (other
than projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished in writing by or
on behalf of it or any of its Affiliates to the Administrative Agent or any
Lender in connection with the transactions

 

- 23 -



--------------------------------------------------------------------------------

contemplated by this Agreement and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (in each case as updated,
modified or supplemented by other information so furnished) contains (or, to the
extent any such information was furnished to the Company by a third party, to
the Company’s knowledge contains), when taken as a whole, as of its delivery
date, any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(q) [reserved];

(r) it has good and marketable title to all Portfolio Investments and other
Collateral free of any liens (other than liens in favor of the Secured Parties
pursuant to the Loan Documents and inchoate liens arising by operation of law);

(s) the Company has filed all material tax returns required by law to have been
filed by it in the required legal timeframe (if any); all such tax returns are
true and correct in all material respects; and the Company has paid or withheld
(as applicable) all material taxes and governmental charges owing or required to
be withheld by it (if any), except any such taxes or charges which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP on its books;

(t) the Company is (i) a limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes and (ii) wholly owned by
an entity that qualifies as a RIC;

(u) [reserved]; and

(v) prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar loan or debt obligations and activities incidental
thereto.

As used herein:

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company’s knowledge, threatened against or affecting the Company or its property
which would reasonably be expected to result in a Material Adverse Effect.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder by the United
States Department of Labor, as from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness for borrowed money;
(ii) that portion of obligations with respect to capital leases that is properly
classified as a liability on a balance sheet; (iii) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services;

 

- 24 -



--------------------------------------------------------------------------------

(v) all indebtedness secured by any lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; and (ix) any liability of such Person for
an obligation of another through any contractual obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above.
Notwithstanding the foregoing, “Indebtedness” shall not include a commitment
arising in the ordinary course of business to purchase a future Portfolio
Investment in accordance with the terms of this Agreement.

“Investment” means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or
(c) becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations or any successor regulations, as
modified by Section 3(42) of ERISA, and the rules and regulations thereunder.

“Solvent” means, with respect to any entity, that as of the date of
determination, (a) the sum of such entity’s debts (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the date of this Agreement; and (c) such
entity has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

- 25 -



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Notwithstanding the foregoing, the term “Subsidiary” shall not
include any Person that constitutes an Investment held by the Company in the
ordinary course of business and consistent with the terms hereof and that is
not, under GAAP, consolidated on the financial statements of the Company.

SECTION 6.02. Covenants of the Company. The Company:

(a) shall not engage in any business or activity other than the ownership of the
Collateral, the transactions expressly contemplated hereby and such other
activities that are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith;

(b) shall not incur any Indebtedness or grant any liens on any of its property,
in each case except to the extent expressly permitted hereby:

(c) shall not guarantee, become obligated for, or hold itself or its credit out
to be responsible for or available to satisfy, the obligations of any other
Person;

(d) shall not control the decisions or actions respecting the daily business or
affairs of any other Person except as otherwise permitted hereunder (which, for
the avoidance of doubt, shall not prohibit the Company from taking, or
refraining to take, any action under or with respect to a Portfolio Investment;
provided that such action shall not contravene the terms and conditions of this
Agreement);

(e) shall correct any known misunderstandings regarding its separate identity;

(f) shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any other Person (except as may be
required for U.S. federal income tax purposes and except that for accounting
purposes, it may be consolidated with other Persons (including the Seller) as
permitted by GAAP);

(g) [reserved];

(h) shall not amend any of its constituent documents in any manner that would
reasonably be expected to adversely affect the Lenders without the prior written
consent of the Administrative Agent and the Required Financing Providers;

(i) shall not, without the prior consent of the Administrative Agent (acting at
the direction of the Required Financing Providers who may refuse to direct the
Administrative Agent to consent in their sole and absolute discretion), enter
into any hedge agreement;

(j) shall not maintain any of its primary books or records with respect to the
Collateral at any office other than at the address referred to on the
Transaction Schedule (or at the office of the

 

-26-



--------------------------------------------------------------------------------

Collateral Agent) or maintain its chief executive office or its place of
business at any place other than at such address, in each case without providing
at least fifteen (15) days advance written notice to the Administrative Agent;

(k) shall not change its name, or name under which it does business, from the
name shown on the signature pages hereto;

(l) shall not fail at all times to hold itself out to the public as a legal
entity separate and distinct from any other entity or person or to conduct its
business solely in its own name;

(m) shall not fail to maintain adequate capital for normal operations reasonably
foreseeable for a business of its size and character;

(n) shall at all times comply with the requirements of its constituent documents
and observe all limited liability company formalities under applicable law;

(o) shall not fail to allocate shared expenses fairly and reasonably;

(p) shall have at least one independent manager or director at all times;

(q) shall at all times preserve and keep in full force and effect its existence
and all rights and franchises, licenses and permits material to its business
except to the extent that the failure to keep such franchises, licenses and
permits in existence would not reasonably be expected to result in a Material
Adverse Effect;

(r) shall comply with all applicable requirements of law (whether statutory,
regulatory or otherwise), the noncompliance with which could reasonably be
expected to have, individually or collectively, a Material Adverse Effect;

(s) shall not merge into or consolidate with any person or dissolve, terminate
or liquidate in whole or in part, or change its legal structure, without the
prior written consent of the Administrative Agent;

(t) except for Investments permitted by Section 6.02(bb), shall not have any
Subsidiaries without the prior written consent of the Administrative Agent;

(u) shall not fail to remain Solvent;

(v) shall ensure that (i) its affairs are conducted so that its underlying
assets do not constitute “plan assets” within the meaning of the Plan Asset
Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or have any liability with
respect to any Plan;

(w) shall take all actions necessary or advisable to maintain good and
marketable title to the Portfolio Investments and the other Collateral in all
material respects;

(x) shall promptly furnish to the Administrative Agent, and the Administrative
Agent shall furnish to the Lenders, copies of the following financial
statements, reports and information: (i) as soon as available and in any event
within 120 days after the end of each fiscal year of the Seller (beginning with
the year ended December 31, 2014), consolidated audited financial statements of
the Seller, audited by a firm of nationally recognized independent public

 

- 27 -



--------------------------------------------------------------------------------

accountants, as of the end of such fiscal year; and (ii) from time to time, such
other information or documents (financial or otherwise) as the Administrative
Agent or the Required Financing Providers may reasonably request;

(y) the Company shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all taxes, assessments and other governmental
charges levied or imposed upon the Company or upon the income, profits or
property of the Company; provided that the Company shall not be required to pay
or discharge or cause to be paid or discharged any such tax, assessment or
charge, (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

(z) shall maintain proper books of record and account, distinct and separate
from those of any other person (except with respect to consolidation for tax and
consolidated accounting purposes), in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company and
shall permit the Administrative Agent to inspect its books and records during
normal business hours with at least one (1) Business Days’ prior written notice;

(aa) shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that (A) the Company may make Permitted
Distributions (other than Permitted RIC Tax Distributions) so long as (i) no
Default or Event of Default has occurred and is continuing and no Market Value
Event has occurred (in each case, or would occur after giving effect to such
Permitted Distribution), (ii) the Company gives at least three (3) Business Days
prior notice thereof to the Administrative Agent and (iii) after giving effect
to such Permitted Distribution, the Compliance Condition is satisfied and
(B) the Company may make Permitted RIC Tax Distributions so long as (i) after
giving effect to such Permitted RIC Tax Distribution, the Compliance Condition
is satisfied, (ii) the Company gives at least three (3) Business Days prior
notice thereof to the Administrative Agent and (iii) after the occurrence and
during the continuance of an Event of Default, the aggregate amount of all
Permitted RIC Tax Distributions made in any calendar quarter (after giving
effect to such Permitted RIC Tax Distribution) is not greater than $1,500,000;

(bb) shall not make or hold any Investments, except the Portfolio Investments or
Investments (A) constituting Eligible Investments, (B) those the Company shall
have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof, and (C) received in
connection with making an Eligible Investment;

(cc) shall not enter into any agreement which prohibits the creation or
assumption of any lien upon its properties, revenues or assets, whether now
owned or hereafter acquired, other than the Loan Documents;

(dd) [reserved];

(ee) shall not purchase or otherwise acquire or receive as a distribution any
commodities or any fee interest in real property or any equivalent interest in
real property under any applicable law, except for such commodities or fee
interest in real property as the Company shall have acquired or received as a
distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer

 

- 28 -



--------------------------------------------------------------------------------

thereof; provided that the Company shall disclose such acquisition or receipt of
any such commodities or fee interest in real property to the Administrative
Agent promptly following the acquisition or receipt thereof;

(ff) shall not cancel, terminate or consent to or accept any cancellation or
termination of, amend, modify or change in any manner any term or condition of
the Management Agreement in any manner that materially and adversely affects the
Lenders;

(gg) [reserved];

(hh) shall not, directly or indirectly, (i) sell, lease or otherwise transfer
any assets to any of its Affiliates or the Portfolio Manager or any account
managed by the Portfolio Manager; or (ii) other than pursuant to the Sale
Agreement and Management Agreement, enter into any other transaction directly or
indirectly with or for the benefit of any of its Affiliates or the Portfolio
Manager or any account managed by the Portfolio Manager, in each case unless
such sale, lease, transfer or transaction is on an arm’s length basis and, if
applicable, for fair market value; provided that nothing in this clause (hh)
shall prohibit a Permitted Distribution or Permitted RIC Tax Distribution;
provided further that the aggregate outstanding balance of Portfolio Investments
sold to the Seller by the Borrower, together with the aggregate outstanding
balance of Portfolio Investments subject to a Substitution (in each case other
than in connection with the sale or substitution of a Warranty Portfolio
Investment), shall not exceed 20% of the aggregate Financing Commitments in
effect during the Reinvestment Period;

(ii) shall post on a password protected website maintained by the Portfolio
Manager to which the Administrative Agent will have access or deliver via email
to the Administrative Agent, with respect to each obligor in respect of a
Portfolio Investment, the complete financial reporting package with respect to
the related obligor (including any financial statements, management discussion
and analysis, executed covenant compliance certificates and related covenant
calculations with respect to such obligor), in each case to the extent received
by the Company, which delivery or posting shall be made, if received by the 15th
day of any month, by the 30th day of such month, and if received after the 15th
day but prior to the 30th day of any month, by the 15th day of the succeeding
month;

(jj) shall not elect to be classified as other than a limited liability company
that is disregarded for U.S. federal income tax purposes, nor shall the Company
take any other action or actions that would cause it to be classified, taxed or
treated as a corporation or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder); and

(kk) the Company shall only have equity owners that are U.S. Persons.

As used herein:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
(whether by virtue of ownership, contractual rights or otherwise) but, which
shall not, with respect to the Company include the obligors under any Portfolio
Investment.

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

- 29 -



--------------------------------------------------------------------------------

“Management Agreement” means the Portfolio Management Agreement dated on the
date hereof, between the Company and the Portfolio Manager relating to the
management of the Portfolio Investments, as amended, restated, supplemented or
otherwise modified from time to time.

“Permitted Distribution” means, from and after the commencement of the
Reinvestment Period, (i) distributions of Interest Proceeds to the Seller (or
other permitted equity holders of the Company) on account of the equity
interests owned by such Person, (ii) distributions of Interest Proceeds in
respect of premiums relating to any insurance obtained by the Company that is
expressly permitted by the organizational documents of the Company or
(iii) distributions of Interest Proceeds to the Portfolio Manager in respect of
expenses and indemnities payable in accordance with the Management Agreement.
Permitted Distributions shall not include Permitted RIC Tax Distributions.

“Permitted RIC Tax Distribution” means distributions to the Seller (from the
Accounts or otherwise) to the extent required to allow the Seller to make
sufficient distributions to qualify as a RIC and to otherwise eliminate federal
or state income or excise taxes payable by the Seller in or with respect to any
taxable year of the Seller (or any calendar year, as relevant); provided that
(A) the amount of any such payments made in or with respect to any such taxable
year (or calendar year, as relevant) of the Seller shall not exceed 115% of the
amounts that the Company would have been required to distribute to the Seller
to: (i) allow the Company to satisfy the minimum distribution requirements that
would be imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year,
(ii) reduce to zero for any such taxable year the Company’s liability for
federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (z) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero the Company’s liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto), in the case of each of (i), (ii) or (iii),
calculated assuming that the Company had qualified to be taxed as a RIC under
the Code and (B) after the occurrence and during the continuance of an Event of
Default, the amount of Permitted RIC Tax Distributions made in any calendar
quarter shall not exceed U.S.$1,500,000.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, by
the Company of any shares or other equity interests in the Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or other equity interests in the Company now or hereafter outstanding.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.

SECTION 6.03. Amendments of Portfolio Investments, Etc. If the Company or the
Portfolio Manager receives any notice or other communication concerning any
amendment, supplement, consent, waiver or other modification of any Portfolio
Investment or any related underlying instrument or rights thereunder (each, an
“Amendment”) with respect to any Portfolio Investment or any related underlying
instrument, or makes any affirmative determination to exercise or refrain from
exercising any rights or remedies thereunder, it will give prompt (and in any
event, not later than five (5) Business Days’) notice thereof to the
Administrative Agent. In any such event, the Company shall exercise all voting
and other powers of ownership relating to such Amendment or the exercise of such
rights or

 

- 30 -



--------------------------------------------------------------------------------

remedies as the Portfolio Manager shall deem appropriate under the
circumstances. If an Event of Default has occurred and is continuing or a Market
Value Event has occurred, the Company will exercise all voting and other powers
of ownership as the Administrative Agent (acting at the direction of the
Required Financing Providers) shall instruct (it being understood that if the
terms of the related underlying instrument expressly prohibit or restrict any
such rights given to the Administrative Agent, then such right shall be limited
to the extent necessary so that such prohibition or restriction is not
violated).

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay any amount owing by it in respect of the
Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, in the case
of amounts other than principal and interest, such failure continues for a
period of five (5) calendar days following the earlier of (x) the Company
becoming aware of such failure or (y) receipt of written notice by the Company
of such failure.

(b) any representation or warranty made or deemed made by or on behalf of the
Company or the Portfolio Manager (collectively, the “Credit Risk Parties”)
herein or in any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, or other document (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished pursuant hereto
or in connection herewith or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made (it being understood that the failure of a Portfolio Investment
to satisfy the Eligibility Criteria after the date of its purchase shall not
constitute such a failure) and such failure shall continue for a period of ten
(10) days following the earlier of (i) receipt by such Credit Risk Party of
written notice of such inaccuracy from the Administrative Agent and (ii) an
officer of such Credit Risk Party becoming aware of such inaccuracy;

(c)(A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(b), (c), (h), (k), (p), (s), (t), (aa), (cc)
or (hh) or (B) any Credit Risk Party shall fail to observe or perform any other
covenant, condition or agreement contained herein (it being understood that the
failure of a Portfolio Investment to satisfy the Eligibility Criteria after the
date of its purchase shall not constitute such a failure) or in any other Loan
Document and, in the case of this clause (B), if such failure is capable of
being remedied, such failure shall continue for a period of ten (10) days
following the earlier of (i) receipt by such Credit Risk Party of written notice
of such failure from the Administrative Agent and (ii) an officer of such Credit
Risk Party becoming aware of such failure (or, if such failure could not
reasonably be expected to be cured within ten (10) days, such Credit Risk Party
commences and diligently pursues such cure and such failure is cured within
thirty (30) days);

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

- 31 -



--------------------------------------------------------------------------------

(e) any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or

(f) any Credit Risk Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(g) any representation or warranty made or deemed made by the Seller in
connection with the Sale Agreement or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, or other document furnished
pursuant thereto or in connection therewith (other than projections,
forward-looking information, general economic data, industry information or
information relating to third parties) or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made and (other than with respect to any representation or
warranty made by the Seller pursuant to Section 4.1 (e), (h), (i) or (p) of the
Sale Agreement) such inaccuracy shall continue for a period of ten (10) days
following the earlier of (i) receipt by the Company of written notice of such
inaccuracy from the Administrative Agent and (ii) an officer of the Company
becoming aware of such inaccuracy;

(h) the Seller shall fail to observe or perform any covenant, condition or
agreement contained in the Sale Agreement in any material respect and (other
than with respect to any covenant, condition or agreement of the Seller pursuant
to Section 5.1 (f) or (h) or Section 6.1 of the Sale Agreement), if such failure
is capable of being remedied, such failure shall continue for a period of ten
(10) days following the earlier of (i) receipt by the Seller of written notice
of such failure from the Administrative Agent and (ii) an officer of the Seller
becoming aware of such failure (or, if remediable and such failure could not
reasonably be expected to be cured within ten (10) days, the Seller commences
and diligently pursues such cure and such failure is cured within thirty
(30) days),

(i) the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company;

(j) any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of $1,000,000 (after giving effect to
insurance, if any, available with respect thereto) shall be rendered against the
Company, and the same shall remain unsatisfied, unvacated, unbonded or unstayed
for a period of thirty (30) days after the date on which the right to appeal has
expired;

(k) an ERISA Event occurs;

(l) a Change of Control occurs; or

 

- 32 -



--------------------------------------------------------------------------------

(m) the Portfolio Manager resigns in accordance with the Portfolio Management
Agreement and an Affiliate of the Portfolio Manager is not appointed (and has
accepted such appointment) in accordance with the Portfolio Management
Agreement.

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in whole (or in part, in
which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or
(e) of this Article, the Financing Commitments shall automatically terminate and
all Secured Obligations then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

As used herein:

“ERISA Event,” means that (1) the Company has underlying assets which constitute
“plan assets” within the Plan Asset Rules or (2) the Company or any ERISA
Affiliate sponsors, maintains, contributes to, be required to contribute to or
has any liability with respect to any Plan.

“Change of Control” means an event or series of events by which the Seller or
its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company.

ARTICLE VIII

ACCOUNTS; COLLATERAL SECURITY

SECTION 8.01. The Accounts; Agreement as to Control.

(a) Establishment and Maintenance of Accounts. The Securities Intermediary
hereby acknowledges that it has established (1) an account designated as the
“Custodial Account”; (2) an account designated as the “MV Cure Account” and
(3) an account designated as the “Collection Account” (each, an “Account” and,
collectively, the “Accounts”), and the account numbers for the Accounts are set
forth on the Transaction Schedule. The Securities Intermediary agrees to
maintain each of the Accounts as a securities intermediary in the name of the
Company subject to the lien of the Collateral Agent under this Agreement, and
agrees not to change the name or account number of any Account without the prior
consent of the Collateral Agent. The Securities Intermediary hereby certifies
that it is a bank or trust company that in the ordinary course of business
maintains securities accounts for others and in that capacity has established
the Accounts in the name of the Company.

 

- 33 -



--------------------------------------------------------------------------------

(b) Collateral Agent in Control of Securities Accounts. Each of the parties
hereto hereby agrees that (1) each Account shall be deemed to be a “securities
account” (within the meaning of Section 8-501(a) of the Uniform Commercial Code
in effect in the State of New York (the “UCC”)), (2) all property credited to
any Account shall be treated as a financial asset for purposes of Article 8 of
the UCC and (3) except as otherwise expressly provided herein, the Collateral
Agent will be exclusively entitled to exercise the rights that comprise each
financial asset credited to each Account. The parties hereto agree that the
Securities Intermediary shall act only on entitlement orders or other
instructions with respect to the Accounts originated by the Collateral Agent and
no other person (and without further consent by any other person); and the
Collateral Agent, for the benefit of the Secured Parties, shall have exclusive
control and the sole right of withdrawal over each Account. The only permitted
withdrawals from the Accounts shall be in accordance with the provisions of this
Agreement.

(c) Subordination of Lien, Etc. If the Securities Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any Account or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any Account will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Collateral Agent
(except that the Securities Intermediary may set-off (1) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the Accounts, and (2) the face amount of
any checks which have been credited to any Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

(d) Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property represented by a promissory note or an instrument
underlying any financial assets credited to any Account shall be registered in
the name of the Securities Intermediary, indorsed to the Securities Intermediary
in blank or credited to another securities account maintained in the name of the
Securities Intermediary, and in no case will any financial asset credited to any
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

(e) Jurisdiction; Governing Law of Accounts. The establishment and maintenance
of each Account and all interests, duties and obligations related thereto shall
be governed by the law of the State of New York and the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110 of the UCC)
shall be the State of New York. Terms used in this Section 8.01 without
definition have the meanings given to them in the UCC.

(f) No Duties. The parties hereto acknowledge and agree that the Securities
Intermediary shall not have any additional duties other than those expressly set
forth in this Section 8.01, and the Securities Intermediary shall satisfy those
duties expressly set forth in this Section 8.01 so long as it acts without bad
faith, gross negligence or willful misconduct. Without limiting the generality
of the foregoing, the Securities Intermediary shall not be subject to any
fiduciary or other implied duties, and the Securities Intermediary shall not
have any duty to take any discretionary action or exercise any discretionary
powers.

SECTION 8.02. Collateral Security; Pledge; Delivery.

(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due of all the Company’s obligations to the Agents and the Lenders
(collectively, the “Secured Parties”)

 

- 34 -



--------------------------------------------------------------------------------

under this Agreement (collectively, the “Secured Obligations”), the Company
hereby pledges to the Collateral Agent and grants a continuing security interest
in favor of the Collateral Agent in all of the Company’s right, title and
interest in, to and under (in each case, whether now owned or existing, or
hereafter acquired or arising) all accounts, payment intangibles, general
intangibles, chattel paper, electronic chattel paper, instruments, deposit
accounts, letter-of-credit rights, investment property, and any and all other
property of any type or nature owned by it (all of the property described in
this clause (a) being collectively referred to herein as “Collateral”),
including: (1) each Portfolio Investment, (2) the Accounts and all investments,
obligations and other property from time to time credited thereto, (3) the
Management Agreement and all rights relating thereto, (4) all other property of
the Company and (5) all proceeds thereof, all accessions to and substitutions
and replacements for, any of the foregoing, and all rents, profits and products
of any thereof.

(b) Delivery and Other Perfection. In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company; (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent’s continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent); and (3) upon the reasonable request of the Administrative
Agent, deliver to the Collateral Agent and the Financing Providers, at the
expense of the Company, legal opinions from Dechert LLP or other counsel,
reasonably acceptable to the Administrative Agent and the Financing Providers,
as to the perfection and priority of the Collateral Agent’s security interest in
any of the Collateral.

“Deliver” (and its correlative forms) means the taking of the following steps:

(1) in the case of Portfolio Investments, Eligible Investments and amounts
deposited into the MV Cure Account, by (x) causing the Securities Intermediary
to indicate by book entry that a financial asset comprised thereof has been
credited to the Custodial Account and (y) causing the Securities Intermediary to
agree that it will comply with entitlement orders originated by the Collateral
Agent with respect to each such security entitlement without further consent by
the Company;

(2) in the case of each general intangible, by notifying the obligor thereunder
of the security interest of the Collateral Agent;

(3) in the case of Portfolio Investments consisting of money or instruments (the
“New York Collateral”) that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such New York Collateral in the State of New York, or (y) a person other than
the Company and a securities intermediary (A)(I) to obtain possession of such
New York Collateral in the State of New York, and (II) to then authenticate a
record acknowledging that it holds possession of such New York Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such New York Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such New
York Collateral in the State of New York;

(4) in the case of any account which constitutes a “deposit account” under
Article 9 of the UCC, by causing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

 

- 35 -



--------------------------------------------------------------------------------

(5) in all cases, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State.

(c) Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Financing Providers, with (to the
extent permitted by applicable law) a copy to the Company) do any of the
following:

(1) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Collateral
Agent (acting at the direction of the Required Financing Providers) may deem
commercially reasonable. The Company agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ prior notice to the Company of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(2) Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof.

(3) Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto.

(4) Endorse any checks, drafts, or other writings in the Company’s name to allow
collection of the Collateral.

(5) Take control of any proceeds of the Collateral.

(6) Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

(7) Perform such other acts as may be reasonably required to do to protect the
Collateral Agent’s rights and interest hereunder.

(d) Compliance with Restrictions. The Company and the Portfolio Manager agree
that in any sale of any of the Collateral whenever an Event of Default shall
have occurred and be continuing, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel in writing is necessary in order to avoid any violation of
applicable law (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral),

 

- 36 -



--------------------------------------------------------------------------------

or in order to obtain any required approval of the sale or of the purchaser by
any governmental regulatory authority or official, and the Company and the
Portfolio Manager further agree that such compliance shall not, in and of
itself, result in such sale being considered or deemed not to have been made in
a commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to the Company or the Portfolio Manager for any discount allowed by
the reason of the fact that such Collateral is sold in good faith compliance
with any such limitation or restriction.

(e) Private Sale. The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner. The Company and
the Portfolio Manager hereby waive any claims against each Agent and Financing
Provider arising by reason of the fact that the price at which the Collateral
may have been sold at such a private sale was less than the price which might
have been obtained at a public sale.

(f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints the
Collateral Agent as the Company’s attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent’s discretion (exercised at the written direction of the Administrative
Agent or the Required Financing Providers, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

(g) Further Assurances. The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Portfolio Manager herein.

(h) Termination. Upon the payment in full of all Secured Obligations (other than
unmatured contingent indemnification and reimbursement obligations) and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company’s sole expense, deliver to the
Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

ARTICLE IX

THE AGENTS

SECTION 9.01. Appointment of Administrative Agent and Collateral Agent. Each of
the Financing Providers hereby irrevocably appoints each of the Administrative
Agent and the Collateral Agent (each, an “Agent” and collectively, the “Agents”)
as its agent and authorizes such Agent to take

 

- 37 -



--------------------------------------------------------------------------------

such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. Anything contained herein to the contrary
notwithstanding, each Agent and each Financing Provider hereby agree that no
Financing Provider shall have any right individually to realize upon any of the
Collateral hereunder, it being understood and agreed that all powers, rights and
remedies hereunder with respect to the Collateral shall be exercised solely by
the Collateral Agent for the benefit of the Secured Parties in accordance with
the terms of this Agreement.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except that the
foregoing shall not limit any duty expressly set forth in this Agreement to
include such rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by (i) in the case of the Collateral
Agent (A) in respect of the exercise of remedies under Section 8.02(c), the
Required Financing Providers, or (B) in all other cases, the Administrative
Agent or (ii) in the case of any Agent, the Required Financing Providers (or
such other number or percentage of the Financing Providers as shall be necessary
under the circumstances as provided herein), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Financing Providers
(or such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). Each Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to it by the Company or a Financing Provider, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness, genuineness,
value or sufficiency of this Agreement or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth herein, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

- 38 -



--------------------------------------------------------------------------------

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern.
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 3) or the Concentration Limitations (Schedule 4) in any
instance, or otherwise to monitor or determine compliance by any other person
with the requirements of this Agreement.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Affiliates and the respective directors,
officers, employees, agents and advisors of such person and its Affiliates (the
“Related Parties”) for such Agent. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent, as the case may
be.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers, the Portfolio Manager and the Company. Upon any such
resignation, the Required Financing Providers shall have the right (with, so
long as no Event of Default has occurred and is continuing or Market Value Event
has occurred, the consent of the Company and the Portfolio Manager) to appoint a
successor. If no successor shall have been so appointed by the Required
Financing Providers and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
Administrative Agent may, on behalf of the Financing Providers, appoint a
successor Agent which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such bank. If no successor shall have
been so appointed by the Administrative Agent and shall have accepted such
appointment within sixty (60) days after the retiring Agent gives notice of its
resignation, such Agent may petition a court of competent jurisdiction for the
appointment of a successor. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After the
retiring Agent’s resignation hereunder, the provisions of this Article and
Sections 5.03 and 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent or Collateral Agent, as the case may be.

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

 

- 39 -



--------------------------------------------------------------------------------

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including lost
profits), even if such Agent, the Collateral Administrator or the Securities
Intermediary, as the case may be, has been advised of such loss or damage and
regardless of the form of action.

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

The protections set forth in this Section 9.01 shall likewise be available and
applicable to the Securities Intermediary and the Collateral Administrator.

SECTION 9.02. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

(a) Collateral Agent May Perform. The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Financing Providers) for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein, provided that the
Collateral Agent shall have no obligation to take any such action in the absence
of such direction and shall have no obligation to comply with any such direction
if it reasonably believes that the same (1) is contrary to applicable law or
(2) might subject the Collateral Agent to any loss, liability, cost or expense,
unless the Administrative Agent or the Required Financing Providers, as the case
may be, issuing such instruction makes provision satisfactory to the Collateral
Agent for payment of same.

(b) Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession,
provided that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purpose as the Company reasonably requests at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Collateral Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care. The
Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.

(c) Collateral Agent Not Liable. Except to the extent arising from the gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent, the Collateral Agent shall not be liable by reason of its
compliance with the terms of this Agreement with respect to (1) the investment
of funds held thereunder in Eligible Investments (other than for losses
attributable to the Collateral Agent’s failure to make payments on investments
issued by the Collateral Agent, in its commercial capacity as principal obligor
and not as collateral agent, in accordance with their terms) or (2) losses
incurred as a result of the liquidation of any Eligible Investment prior to its
stated maturity.

 

- 40 -



--------------------------------------------------------------------------------

(d) Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Financing Providers, the Collateral Agent may
execute any documents or instruments necessary to release any lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or as otherwise permitted or required
hereunder or to which the Required Financing Providers have otherwise consented.
Anything contained herein to the contrary notwithstanding, in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale, any Agent or Financing Provider may be the purchaser of
any or all of such Collateral at any such sale and the Collateral Agent, as
agent for and representative of the Financing Providers (but not any Financing
Provider in its individual capacity unless the Required Financing Providers
shall otherwise agree), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the purchaser at such sale.

(e) Collateral Agent and Collateral Administrator Fees and Expenses. The Company
agrees to pay to the Collateral Agent and the Collateral Administrator such fees
as the Administrative Agent, the Collateral Agent, the Collateral Administrator
and the Portfolio Manager, may agree in writing. The Company further agrees to
pay to the Collateral Agent and the Collateral Administrator, or reimburse the
Collateral Agent and the Collateral Administrator for paying, reasonable and
documented out-of-pocket expenses in connection with this Agreement and the
transactions contemplated hereby.

(f) Execution by the Collateral Agent and the Collateral Administrator. The
Collateral Agent and the Collateral Administrator are executing this Agreement
solely in their capacity as Collateral Agent and Collateral Administrator
hereunder and in no event shall have any obligation to make any Advance, provide
any Financing or perform any obligation of the Administrative Agent hereunder.

(g) Reports by the Collateral Administrator. The Collateral Administrator shall
prepare such reports as may be mutually agreed to by the Administrative Agent,
the Portfolio Manager and the Collateral Administrator.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Non-Petition; Limited Recourse. Each of the Collateral Agent, the
Securities Intermediary, the Collateral Administrator and the Portfolio Manager
hereby agrees not to commence, or join in the commencement of, any proceedings
in any jurisdiction for the bankruptcy, winding-up or liquidation of the Company
or any similar proceedings, in each case prior to the date that is one year and
one day (or if longer, any applicable preference period plus one day) after the
payment in full of all amounts owing to the parties hereto. The foregoing
restrictions are a material inducement for the parties hereto to enter into this
Agreement and are an essential term of this Agreement. The Administrative Agent
or the Company may seek and obtain specific performance of such restrictions
(including injunctive relief), including, without limitation, in any bankruptcy,
winding-up, liquidation or similar proceedings. The Company shall promptly
object to the institution of any bankruptcy, winding-up, liquidation or similar
proceedings against it and take all necessary or advisable steps to cause the
dismissal of any such proceeding; provided that such obligation shall be subject
to the availability of funds therefor. Nothing in this Section 10.01 shall limit
the right of any party hereto to file any claim or otherwise take any action
with respect to any proceeding of the type described in this Section that was
instituted against the Company by any Person other than a party hereto.

 

- 41 -



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

SECTION 10.02. Notices. All notices and other communications in respect hereof
(including, without limitation, any modifications hereof, or requests, waivers
or consents hereunder) to be given or made by a party hereto shall be in writing
(including by electronic mail or other electronic messaging system of .pdf or
other similar files) to the other parties hereto at the addresses for notices
specified on the Transaction Schedule (or, as to any such party, at such other
address as shall be designated by such party in a notice to each other party
hereto). All such notices and other communications shall be deemed to have been
duly given when (a) transmitted by facsimile, (b) personally delivered, (c) in
the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

SECTION 10.03. No Waiver. No failure on the part of any party hereto to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

SECTION 10.04. Expenses; Indemnity; Damage Waiver.

(a) The Company shall pay (1) all reasonable and documented out-of-pocket
expenses incurred by the Agents and their Related Parties, including the fees,
charges and disbursements of one outside counsel for each Agent and such other
local counsel as required for the Agents, collectively (subject, in the case of
the Collateral Agent, to the limitations set forth in the fee schedule dated
June 17, 2014 in connection with the transactions contemplated hereby), in
connection with the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(2) all reasonable and documented out-of-pocket expenses incurred by the Agents
and the Lenders, including the fees, charges and disbursements of one outside
counsel for each Agent and such other local counsel as required for all of them,
in connection herewith, including the enforcement or protection of their rights
in connection with this Agreement, including their rights under this Section, or
in connection with the Financings provided by them hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Financings.

 

- 42 -



--------------------------------------------------------------------------------

(b) The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of one outside counsel for each Agent and such other local counsel as required
for any Indemnitees, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (1) the execution or delivery of this
Agreement or any agreement or instrument contemplated thereby, the performance
by the parties thereto of their respective obligations or the exercise of the
parties thereto of their respective rights or the consummation of the
transactions contemplated hereby, (2) any Financing or the use of the proceeds
therefrom, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or (ii) with respect to the Lenders,
relate to the performance of the Portfolio Investments. This Section 10.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, and no Indemnitee (other than
the Collateral Agent, the Collateral Administrator, the Securities Intermediary
and each Related Party thereof) shall assert, and each Indemnitee (other than
the Collateral Agent, the Collateral Administrator, the Securities Intermediary
and each Related Party thereof) hereby waives, any claim against the Company, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement, instrument or
transaction contemplated hereby, any Financing or the use of the proceeds
thereof.

SECTION 10.05. Amendments. No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including, without
limitation, a writing evidenced by a facsimile transmission or electronic mail)
and executed by each of the Company, the Agents, the Required Financing
Providers and the Portfolio Manager; provided, however, that any amendment to
this Agreement that the Administrative Agent determines in its commercially
reasonable judgment is necessary to effectuate the purposes of Section 1.04
hereof following the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Event and which would not
result in an increase or decrease in the rights, duties or liabilities of the
Portfolio Manager shall not be required to be executed by the Portfolio Manager;
provided, further, that the Administrative Agent may waive any of the
Eligibility Criteria and the requirements set forth in Schedule 3 or Schedule 4
in its sole discretion.

SECTION 10.06. Successors; Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Financing Provider (and
any attempted assignment or transfer by the Company without such consent shall
be null and void). Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

- 43 -



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth below, any Lender may assign to one or
more banks or other financial institutions (or Affiliates thereof) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Financing Commitment and the Advances at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld) of
the Administrative Agent; provided that no consent of the Administrative Agent
shall be required for an assignment of any Financing Commitment to an assignee
that is a Lender (or any Affiliate thereof) with a Financing Commitment
immediately prior to giving effect to such assignment.

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent; and (C) no Lender may assign this Agreement or any of its
rights and obligations under this Agreement to a Person identified on Schedule 5
(an “Ineligible Person”) without the prior written consent of the Company.

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment and assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Financing Commitment of, and principal amount of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
parties hereto may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Lender and the Portfolio Manager,
at any reasonable time and from time to time upon reasonable prior notice. Upon
its receipt of a duly completed assignment and assumption executed by an
assigning Lender and an assignee, the Administrative Agent shall accept such
assignment and assumption and record the information contained therein in the
Register.

(c) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a “Lender
Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Financing Commitment and the
Advances owing to it); provided that (1) such Lender’s obligations under this
Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Company, the Agents and the other Financing Providers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Lender Participant, agree to any Material Amendment that
affects such Lender Participant. As used herein, “Material Amendment” means any
amendment, modification or supplement to this Agreement that (i) increases the
Financing Commitment of any Lender, (ii) reduces the principal amount of any
Advance

 

- 44 -



--------------------------------------------------------------------------------

or reduces the rate of interest thereon, or reduces any fees payable hereunder,
(iii) postpones the scheduled date of payment of the principal amount of any
Advance, or any interest thereon, or any other amounts payable hereunder, or
reduces the amount of, waives or excuses any such payment, or postpones the
scheduled date of expiration of any Financing Commitment, (iv) changes any
provision in a manner that would alter the pro rata sharing of payments required
hereby, or (v) changes any of the provisions of this Section or the definition
of “Required Financing Providers” or any other provision hereof specifying the
number or percentage of Financing Providers required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder.
No Lender Participant shall be an Ineligible Person without the prior written
consent of the Company.

(d) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Lender Participant and the principal amounts (and stated
interest) of each Lender Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The Company
agrees that each Participant shall be entitled to the benefits of Sections
3.01(e) and 3.03 (subject to the requirements and limitations therein, including
the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (d) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.01(e) relating to replacement of Lenders as if it were an assignee
under paragraph (b) of this Section 10.06; and (B) shall not be entitled to
receive any greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the replacement of Lenders provisions set forth in
Section 3.01(e) with respect to any Participant.

SECTION 10.07. Governing Law; Submission to Jurisdiction; Etc.

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b) Submission to Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement (collectively, “Proceedings”), each party hereto
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes any party hereto from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

- 45 -



--------------------------------------------------------------------------------

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 10.08. Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

SECTION 10.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

[remainder of page intentionally blank]

 

- 46 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALPINE FUNDING LLC, as Company

By:

  SIC Advisors LLC, its Designated Manager By  

 

Name:   Title:   SIC ADVISORS LLC, as Portfolio Manager By  

 

Name:   Title:  

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By  

 

Name:   Title:  



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent By     Name:   Title:   CITIBANK, N.A., as
Securities Intermediary By  

 

Name:   Title:   VIRTUS GROUP LP, as Collateral Administrator By  

 

Name:   Title:   The Financing Providers

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Lender

By  

 

Name:   Title:  

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1

Transaction Schedule

 

1.    Types of Financing    Available    Financing Limit    Advances    yes   
U.S.$150,000,000 2.    Financing Providers       Financing Commitment    Lender:
   JPMorgan Chase Bank, National Association    U.S.$150,000,000, as reduced
from time to time pursuant to Section 1.04, Section 4.03(c) or Section 4.06

 

3.    Scheduled Termination Date:    January 23, 2019 4.    Interest Rates      
Applicable Margin for Advances:   

With respect to interest based on the LIBO Rate, 3.25% per annum.

With respect to interest based on the Base Rate, 3.25% per annum.

5.    Account Numbers       Custodial Account:    11262500    MV Cure Account:
   11262600    Collection Account:    11262700 6.    Market Value Trigger:   
160% 7.    Purchases of Restricted Securities       Notwithstanding anything
herein to the contrary, no Portfolio Investment may constitute, at the time of
initial purchase, a Restricted Security. As used herein, “Restricted Security”
means any security that forms part of a new issue of publicly issued securities
(a) with respect to which an Affiliate of any Financing Provider that is a
“broker” or a “dealer”, within the meaning of the Securities Exchange Act of
1934, participated in the distribution as a member of a selling syndicate or
group within 30 days of the proposed purchase by the Company and (b) which the
Company proposes to purchase from any such Affiliate of any Financing Provider.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

Addresses for Notices

 

The Company:  

Alpine Funding LLC

375 Park Avenue, 33rd Floor

New York, New York 10152

 

Attn: Richard T. Allorto, Jr.

Fax: 212-759-0098

Email: Rick.allorto@medleycapital.com

The Portfolio Manager:  

SIC Advisors LLC

375 Park Avenue, 33rd Floor

New York, New York 10152

 

Attn: Richard T. Allorto, Jr.

Fax: 212-759-0098

Email: Rick.allorto@medleycapital.com

The Administrative Agent:  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

 

Attention: Ryan Hanks

Telephone: (302) 634-2030

  with a copy to    

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

 

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email:

louis.cerrotta@jpmorgan.com

doreen.l.markowitz@jpmorgan.com

larry.w.wise@jpmorgan.com

vincenzo.f.buffolino@jpmorgan.com

ruchira.patel@jpmorgan.com

Keith.Harden@jpmchase.com

Allison.Shapiro@jpmorgan.com

The Collateral Agent:  

Citibank, N.A.

480 Washington Blvd., 30th Floor

Jersey City, NJ 07310

  Attention: Agency & Trust – Alpine Funding The Securities Intermediary:  

Citibank, N.A.

388 Greenwich Street, 14th Floor

New York, NY 10013

  Attention: Agency & Trust – Alpine Funding The Collateral Administrator:  

Virtus Group LP

5400 Westheimer Court, Suite 760

Houston, TX 77056

  Attention: Alpine Funding JPMCB:  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

 

Attention: Robert Nichols

Facsimile: (302) 634-1092

 

- 2 -



--------------------------------------------------------------------------------

 

with a copy to:

 

JPMorgan Chase Bank, National Association

270 Park Avenue

New York, New York 10017

 

Attention: Eugene O’Neill

Telephone: 212-834-9295

 

Each other Financing Provider:   The address (or facsimile number or electronic
mail address) provided by it to the Administrative Agent.  

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 2

Contents of Approval Requests

Each Approval Request shall include the following information for the related
Portfolio Investment(s):

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

Email: ryan.j.hanks@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

     doreen.l.markowitz@jpmorgan.com

     larry.w.wise@jpmorgan.com

     vincenzo.f.buffolino@jpmorgan.com

     ruchira.patel@jpmorgan.com

     Keith.Harden@jpmchase.com

     Allison.Shapiro@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

cc:

[    ]



--------------------------------------------------------------------------------

Citibank, N.A., as Collateral Agent

Virtus Group LP, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement, dated as of July 23, 2014 (the
“Agreement”), among ALPINE FUNDING LLC, as borrower (the “Company”), JPMorgan
Chase Bank, National Association, as administrative agent (the “Administrative
Agent”), SIC ADVISORS LLC, as portfolio manager (the “Portfolio Manager”), the
financing providers party thereto, and the collateral agent and securities
intermediary party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement.

Pursuant to the Agreement, the Portfolio Manager hereby requests approval for
the Company to acquire the following Portfolio Investment(s) via [a Purchase][a
Substitution]:

 

Obligor

   Identifier
(LoanX)    Tranche    Type (1st lien,
2nd lien)    Notional    Maturity
Date    Fixed    Spread    LIBOR
Floor    Price    NAICS
Industry
Code
(four digit)    Proposed
Settlement
Date                                                                  

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) audited financial statement for the previous most
recently ended three years of the obligor of each such Portfolio Investment,
(3) quarterly statements for the previous most recently ended eight fiscal
quarters of the obligor of each such Portfolio Investment, (4) any appraisal or
valuation reports conducted by third parties in connection with the proposed
investment by the Company, (5) applicable “proof of existence” details (if
requested by the Administrative Agent) and (6) the ratio of indebtedness to
EBITDA as calculated by the Portfolio Manager. The Portfolio Manager
acknowledges that it will provide such other information from time to time
reasonably requested by the Administrative Agent.

 

Very truly yours, SIC ADVISORS LLC, as Portfolio Manager By     Name:   Title:  

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 3

Eligibility Criteria

 

1. Each Portfolio Investment is a Loan or a debt security and is not a Revolving
Credit Facility, Synthetic Security, a Zero-Coupon Security, a Structured
Finance Obligation or a Letter of Credit.

 

2. Other than Collateralized Delayed Funding Commitments and Delayed Funding
Term Loans, such Portfolio Investment does not require the making of any future
advance or payment by the Company to the issuer thereof or any related
counterparty.

 

3. Such Portfolio Investment is pledgeable to the Collateral Agent.

 

4. Such Portfolio Investment is denominated and payable in U.S. dollars.

 

5. Such Portfolio Investment is not subject to an event of default (as defined
in the underlying instruments for such Portfolio Investment) in accordance with
its terms (including the terms of its underlying instruments after giving effect
to any grace and/or cure period set forth in the related loan agreement, but not
to exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with such Portfolio Investment is in default with respect to the payment
of principal or interest for which the lenders for such pari passu Indebtedness
have elected to accelerate such Indebtedness, which such default would trigger a
default under the related loan agreement (after giving effect to any grace
and/or cure period set forth in the related loan agreement, but not to exceed
five (5) days) (a “Defaulted Obligation”).

 

6. On the Settlement Date, the timely repayment of such Portfolio Investment is
not subject to non-credit-related risk as determined by the Portfolio Manager in
its good faith and reasonable judgment.

 

7. The Company is entitled to receive payments due under the terms of such
Portfolio Investment and proceeds from disposing of such Portfolio Investment
free and clear of withholding tax, other than (A) with respect to FATCA or
withholding tax as to which the obligor or issuer must make additional payments
so that the net amount received by the Company after satisfaction of such tax is
the amount due to the Company before the imposition of any withholding tax and
(B) withholding tax on amendment, waiver, consent and extension fees.

 

8. Such Portfolio Investment is not an equity security and does not provide, on
the date of acquisition, for conversion or exchange at any time over its life
into an equity security.

 

9. Such Portfolio Investment is not a Participation Interest in a Loan.

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

“Collateralized Delayed Funding Commitments” means the undrawn commitments with
respect to all Delayed Funding Term Loans to the extent such undrawn commitments
are cash collateralized in favor of the Secured Parties pursuant to an
arrangement reasonably acceptable to the Administrative Agent.

“Delayed Funding Term Loan” means any Portfolio Investment that (a) requires the
holder thereof to make one or more future advances to the obligor under the
underlying



--------------------------------------------------------------------------------

instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments and only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero. The
term “Delayed Funding Term Loan” shall exclude all Collateralized Delayed
Funding Commitments with respect thereto.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.

“Participation Interest” means a participation interest in a Loan or a debt
security.

“Revolving Credit Facility” means any Portfolio Investment (other than a Delayed
Funding Term Loan) that is a loan (including revolving loans, including funded
and unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the obligor by the Company, provided that any such loan will be a
Revolving Credit Facility only until all commitments to make advances to the
Company expire or are terminated or irrevocably reduced to zero.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

“Synthetic Security” means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 4

Concentration Limitations

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

  1. Portfolio Investments issued by a single obligor and its Affiliates may not
exceed an aggregate principal balance equal to $15,000,000; provided that
Portfolio Investments issued by two obligors and their respective Affiliates may
each constitute up to an aggregate principal balance equal to $20,000,000.
Notwithstanding the foregoing, no obligor shall deemed an Affiliate of any
person solely because they are under the control of the same private equity
sponsor or similar sponsor.

 

  2. From and after the end of the Ramp-Up Period, not less than 50% of (A) the
Net Asset Value plus (B) the amounts on deposit in the Accounts (including cash
and Eligible Investments) representing Principal Proceeds may consist of First
Lien Loans and cash and Eligible Investments on deposit in the Accounts
representing Principal Proceeds.

 

  3. From and after the end of the Ramp-Up Period, not more than 15% of (A) the
Net Asset Value plus (B) the amounts on deposit in the Accounts (including cash
and Eligible Investments) representing Principal Proceeds may consist of
Mezzanine Loans.

 

  4. From and after the end of the Ramp-Up Period, not more than 20% of (A) the
Net Asset Value plus (B) the amounts on deposit in the Accounts (including cash
and Eligible Investments) representing Principal Proceeds may consist of
Portfolio Investments that are issued by obligors that belong to the same
industry classified by a given NAICS code (four digit); provided that Portfolio
Investments that are issued by obligors that belong to any one industry
classified by a given NAICS code may constitute up to 25% of (A) the Net Asset
Value plus (B) the amounts on deposit in the Accounts (including cash and
Eligible Investments) representing Principal Proceeds.

 

  5. Not more than $30,000,000 of the Net Asset Value may consist of
Collateralized Delayed Funding Commitments.

 

  6. The aggregate amount of undrawn commitments in respect of Delayed Funding
Term Loans shall not exceed the lesser of (i) $12,500,000 and (ii) an amount
equal to (x) $30,000,000 minus (y) the then-current amount of Collateralized
Delayed Funding Commitments.



--------------------------------------------------------------------------------

SCHEDULE 5

List of Ineligible Persons

Any entity listed below or any Affiliate thereof:

 

  •   Fifth Street Finance Corporation

 

  •   MCG Capital Corporation

 

  •   THL Credit, Incorporated

 

  •   PennantPark Investment Corporation

 

  •   Business Development Corporation of America (BDCA)

 

  •   Golub Capital, Incorporated

 

  •   KCAP Financial, Incorporated

 

  •   Solar Capital, Ltd.

 

  •   MVC Capital, Incorporated

 

  •   Prospect Capital Corporation

 

  •   Gladstone Capital Corporation

 

  •   Triangle Capital Corporation

 

  •   Ares Capital Corporation

 

  •   American Capital, Ltd.

 

  •   Main St Capital Corporation

 

  •   Monroe Capital Corporation

And, any entity listed below:

 

  •   FS Investment Corporation

 

  •   FS Investment Corporation II

 

  •   FS Global Credit Opportunities Fund

 

  •   Apollo Investment Corporation

 

  •   Cion Investment Corporation



--------------------------------------------------------------------------------

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

     doreen.l.markowitz@jpmorgan.com

     larry.w.wise@jpmorgan.com

     vincenzo.f.buffolino@jpmorgan.com

     ruchira.patel@jpmorgan.com

     Keith.Harden@jpmchase.com

     Allison.Shapiro@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

 

  cc: [Collateral Agent]

 

       [Collateral Administrator]

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement, dated as of July 23, 2014 (the
“Agreement”), among Alpine Funding LLC, as borrower (the “Company”), JPMorgan
Chase Bank, National Association, as administrative agent (the “Administrative
Agent”), SIC Advisors LLC, as portfolio manager (the “Portfolio Manager”), the
financing providers party thereto, and the collateral agent and securities
intermediary party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement.

Pursuant to the Agreement, you are hereby notified of the following:

(1) The Company hereby requests an Advance under Section 2.03 of the Agreement
to be funded on [            ].



--------------------------------------------------------------------------------

(2) The aggregate amount of the Advance requested hereby is $[            ].1

(3) The proposed purchases (if any) relating to this request are as follows:

 

Security    Par    Price    Purchased Interest (if any)                        
  

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 

Very truly yours, Alpine Funding LLC By: SIC Advisors LLC, its Designated
Manager By     Name:   Title:  

 

1  Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) and/or Permitted Distribution (if any), the Compliance Condition
is satisfied.